Exhibit 10.11

 

--------------------------------------------------------------------------------

 

MASTER REPURCHASE AGREEMENT

GOVERNING PURCHASES AND SALES OF MORTGAGE LOANS

 

--------------------------------------------------------------------------------

 

Dated as of January 18, 2005

 

--------------------------------------------------------------------------------

 

LEHMAN BROTHERS BANK, FSB

as Buyer

 

and

 

AAMES CAPITAL CORPORATION

 

and

 

AAMES INVESTMENT CORPORATION

Collectively, as Seller

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents

 

         Page


--------------------------------------------------------------------------------

1.   APPLICABILITY    1 2.   DEFINITIONS    1 3.   INITIATION; CONFIRMATION;
TERMINATION; MAXIMUM TRANSACTION AMOUNTS    15 4.   COLLATERAL AMOUNT
MAINTENANCE    19 5.   INCOME PAYMENTS    20 6.   SECURITY INTEREST    21 7.  
PAYMENT, TRANSFER AND CUSTODY    22 8.   REHYPOTHECATION OR PLEDGE OF PURCHASED
MORTGAGE LOANS    24 9.   SUBSTITUTION    24 10.   REPRESENTATIONS AND
WARRANTIES    25 11.   NEGATIVE COVENANTS OF THE SELLER    29 12.   AFFIRMATIVE
COVENANTS OF THE SELLER    31 13.   EVENTS OF DEFAULT    35 14.   REMEDIES    37
15.   ADDITIONAL CONDITION    41 16.   SINGLE AGREEMENT    41 17.   NOTICES AND
OTHER COMMUNICATIONS    42 18.   ENTIRE AGREEMENT; SEVERABILITY    42 19.  
NON-ASSIGNABILITY; PARTICIPATIONS    42 20.   TERMINABILITY    43 21.  
INDEMNIFICATION    43 22.   GOVERNING LAW    44 23.   CONSENT TO JURISDICTION
AND ARBITRATION    44 24.   NO WAIVERS, ETC.    44 25.   INTENT    44 26.  
SERVICING    44 27.   DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS    46
28.   NETTING    46 29.   MISCELLANEOUS    47

 

 

i



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT I   Confirmation EXHIBIT II   Form of Custodial Delivery EXHIBIT III  
Form of Power of Attorney EXHIBIT IV   Opinion of Counsel to Seller EXHIBIT V  
Representations and Warranties Regarding Mortgage Loans EXHIBIT VI   A-MI LOANS
EXHIBIT VII   Authorized Officers of Seller EXHIBIT VIII   Form of Monthly
Report EXHIBIT IX   Form of Request for Purchase EXHIBIT X   Underwriting
Guidelines

 

ii



--------------------------------------------------------------------------------

MASTER REPURCHASE AGREEMENT

GOVERNING PURCHASES AND SALES OF MORTGAGE LOANS

 

Dated as of January 18, 2005

 

Between

 

LEHMAN BROTHERS BANK, FSB

 

as Buyer

 

and

 

AAMES CAPITAL CORPORATION

 

and

 

AAMES INVESTMENT CORPORATION

collectively, as Seller

 

1. APPLICABILITY

 

From time to time until the Final Repurchase Date, Lehman Brothers Bank, FSB
(“Buyer”) shall, subject to the terms hereof, enter into transactions upon the
request of Aames Capital Corporation and Aames Investment Corporation
(individually and collectively, “Seller”) in which Seller agrees to transfer to
Buyer Mortgage Loans against the transfer of funds by Buyer, with a simultaneous
agreement by Buyer to transfer to Seller such Mortgage Loans at a date certain
not later than 30 days after the date of transfer or on demand, as specified in
the Confirmation, against the transfer of funds by Seller. Each such transaction
shall be referred to herein as a “Transaction” and shall be governed by this
Agreement and the related Confirmation, unless otherwise agreed in writing.
Notwithstanding anything in this Agreement to the contrary, Buyer shall have no
obligation to enter into any Transaction hereunder if there shall have occurred
any material adverse change, as determined by Buyer in its reasonable judgment,
in the financial condition of Seller, the financial markets generally or the
secondary market for Mortgage Loans. Buyer shall promptly notify Seller of any
determination by Buyer that any of the foregoing has occurred. All obligations
under the Transactions shall be recourse to Seller.

 

2. DEFINITIONS

 

“ACC” shall mean Aames Capital Corporation.



--------------------------------------------------------------------------------

“Act of Insolvency” means, with respect to any party and its Affiliates, (i) the
filing of a petition, commencing, or authorizing the commencement of any case or
proceeding under any bankruptcy, insolvency, reorganization, liquidation,
dissolution or similar law relating to the protection of creditors, or suffering
any such petition or proceeding to be commenced by another which is consented
to, not timely contested or results in entry of an order for relief, (ii) the
seeking of the appointment of a receiver, trustee, custodian or similar official
for such party or an Affiliate or any substantial part of the property of
either, (iii) the appointment of a receiver, conservator, or manager for such
party or an Affiliate by any governmental agency or authority having the
jurisdiction to do so, (iv) the making or offering by such party or an Affiliate
of a composition with its creditors or a general assignment for the benefit of
creditors, (v) the admission by such party or an Affiliate of such party of its
inability to pay its debts or discharge its obligations as they become due or
mature, or (vi) that any governmental authority or agency or any person, agency
or entity acting or purporting to act under governmental authority shall have
taken any action to condemn, seize or appropriate, or to assume custody or
control of, all or any substantial part of the property of such party or of any
of its Affiliates, or shall have taken any action to displace the management of
such party or of any of its Affiliates or to curtail its authority in the
conduct of the business of such party or of any of its Affiliates.

 

“Additional Costs” has the meaning specified in Section 3(k).

 

“Additional Loans” means Mortgage Loans provided by Seller to Buyer or its
designee pursuant to Section 4(a).

 

“Adjusted Leverage Ratio” means, at any time, the ratio of (i) the aggregate
principal amount of all indebtedness (other than outstanding non-recourse real
estate investment trust portfolio debt) of AIC and its Subsidiaries at such time
which on a consolidated basis in accordance with GAAP would be required to be
reflected on a consolidated balance sheet of AIC and its Subsidiaries as a
liability to (ii) the Tangible Net Worth of AIC and its Subsidiaries.

 

“Affiliate” means, with respect to any Person, another Person that directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with is correlative
meanings, “controlled by” and “under common control with”) means possession,
directly or indirectly, of power to direct or cause the direction of management
or policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise).

 

“Agreement” means this Master Repurchase Agreement Governing Purchases and Sales
of Mortgage Loans between Buyer and Seller, as amended from time to time.

 

“AIC” shall mean Aames Investment Corporation.

 

“A-MI Loan” shall mean a Mortgage Loan described in Exhibit VI hereto.

 

“Backup Servicer” means a Person designated by Buyer, in its sole discretion, to
act as a backup servicer of the Purchased Mortgage Loans in accordance with
Section 26.

 

2



--------------------------------------------------------------------------------

“Balloon Mortgage Loan” means any Mortgage Loan that provided on the date of
origination for scheduled payments by the Mortgagor based upon an amortization
schedule extending beyond its maturity date.

 

“Breakage Costs” has the meaning specified in Section 3(j).

 

“Business Day” means a day other than (i) a Saturday or Sunday, or (ii) a day in
which the New York Stock Exchange or any state or federally-chartered bank
depository institutions operating in the State of New York are authorized or
obligated by law or executive order to be closed.

 

“Buyer” has the meaning specified in Section 1.

 

“Capital Lease”, as applied to any Person or entity, shall mean any lease of any
property (whether real, personal or mixed) by that Person or entity as lessee
that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of that Person or entity.

 

“Capital Stock” means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (iv) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

 

“Cash Equivalents” shall mean (a) securities with maturities of 90 days or less
from the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of any commercial bank having capital
and surplus in excess of $500,000,000, (c) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than seven days with respect to securities issued or
fully guaranteed or insured by the United States Government, (d) commercial
paper of a domestic issuer rated at least A-1 or the equivalent thereof by
Standard and Poor’s Ratings Group (“S&P”) or P-1 or the equivalent thereof by
Moody’s Investors Service, Inc. (“Moody’s”) and in either case maturing within
90 days after the day of acquisition, (e) securities with maturities of 90 days
or less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s, (f) securities with maturities of 90
days or less from the date of acquisition backed by standby letters of credit
issued by any commercial bank satisfying the requirements of clause (b) of this
definition or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.

 

“Collateral” has the meaning specified in Section 6.

 

3



--------------------------------------------------------------------------------

“Collateral Amount” means, with respect to any Transaction, the amount obtained
by application of the applicable Collateral Amount Percentage to the Repurchase
Price for such Transaction.

 

“Collateral Amount Percentage” means the amount set forth in the related
Confirmation with respect to each Mortgage Loan which, (1) in determining
whether a Market Value Collateral Deficit exists pursuant to the second sentence
of Section 4(a) hereof shall, for each type of Mortgage Loan set forth in the
first column below, equal the applicable percentage set forth in the second
column below and (2) in determining whether a Securitization Value Collateral
Deficit exists pursuant to the third sentence of Section 4(a) hereof shall, for
each type of Mortgage Loan set forth in the first column below, equal the
applicable percentage set forth in the third column below.

 

Mortgage Loan Type

--------------------------------------------------------------------------------

  

Percentage for

Market Value

Collateral Deficit

Determination

--------------------------------------------------------------------------------

   

Percentage for

Securitization Value

Collateral Deficit

Determination

--------------------------------------------------------------------------------

 

(a)

  Purchased Mortgage Loan that has been subject to Transactions for less than
121 days    103.6 %   105.8 %

(b)

  Purchased Mortgage Loan that has been subject to Transactions for 121 or more
days but not more than 150 days    105.3 %   107.5 %

 

“Collateral Deficit” means either a Market Value Collateral Deficit or a
Securitization Value Collateral Deficit.

 

“Collateral Information” means the following information with respect to each
Mortgage Loan: (i) Seller’s loan number, (ii) the Mortgagor’s name, (iii) the
address of the Mortgaged Property, (iv) the current interest rate, (v) the
original balance, (vi) current balance as of the first day of the current month,
(vii) the paid to date and the next payment date, (viii) the appraised value of
the Mortgaged Property at the time the Mortgage Loan was originated, (ix)
whether interest rate is fixed or adjustable (and if adjustable, the ARM code,
which includes the index, adjustment frequency, spread and caps), (x) the lien
position of the Mortgage Loan on the

 

4



--------------------------------------------------------------------------------

Mortgaged Property (and if a second lien, the outstanding principal balance of
the first lien at the time the Mortgage Loan was originated), (xi) the occupancy
status of the Mortgaged Property (including whether owner occupied), (xii)
whether the Mortgage Loan is a Balloon Mortgage Loan, (xiii) the first payment
date, (xiv) the maturity date, (xv) the principal and interest payment, (xvi)
the note date, (xvii) pre-payment penalty, (xviii) pre-payment penalty type,
(xix) loan purpose, (xx) the property type of the Mortgaged Property, (xxi) the
Mortgagor’s credit score (where available in the Mortgage File), (xxii) the
Mortgage Loan grade and FICO score (where available in the Mortgage File),
(xxiii) the delinquency status, (xxiv) whether the Mortgage Loan is an A-MI
Loan, and (xxv) if the Mortgage Loan is an A-MI Loan, the identity of the
mortgage insurance company insuring the A-MI Loan and the percentage of
insurance coverage so provided.

 

“Collection Account” and “Collection Account Bank” have the meanings specified
in Section 5(b).

 

“Confirmation” has the meaning specified in Section 3(c).

 

“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Costs” has the meaning specified in Section 21.

 

“Custodial Agreement” means that custodial agreement, dated as of December 1,
2000, as amended, modified or supplemented from time to time, by and among
Buyer, Seller and the Custodian.

 

“Custodial Delivery” means the form executed by the Seller in order to deliver a
Mortgage Loan Schedule and/or Mortgage Files to Buyer or its designee (including
the Custodian) pursuant to Section 7, a form of which is attached hereto as
Exhibit II.

 

“Custodian” means the custodian under the Custodial Agreement. The initial
custodian is Deutsche Bank Americas, Trust Company.

 

“Delinquent” means, with respect to any Mortgage Loan, the period of time from
the date on which a Mortgagor fails to pay an obligation under the terms of such
Mortgage Loan to the date on which such payment is made.

 

“Depository Acknowledgment” has the meaning specified in section 5(b).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
which, together with the Seller, is treated as single employer under Section
414(b) or (c) of the Internal Revenue Code, or solely for purposes of Section
302 of ERISA and Section 412 of the Internal Revenue Code, is treated as a
single employer under Section 414 of the Internal Revenue Code.

 

5



--------------------------------------------------------------------------------

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan; (b) the
adoption of any amendment to a Plan that would require the provision of security
pursuant to Section 401(a)(29) of the Internal Revenue Code or Section 307 of
ERISA; (c) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Internal Revenue Code or Section
302 of ERISA), whether or not waived; (d) the filing pursuant to Section 412(d)
of the Internal Revenue Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (e) the
incurrence of any liability under Title IV of ERISA upon the termination of any
Plan or the withdrawal or partial withdrawal of the Seller or any ERISA
Affiliates from any Plan or Multiemployer Plan; (f) the receipt by the Seller or
any ERISA Affiliate from the Pension Benefit Guaranty Corporation of any notice
relating to the intention to terminate any Plan or to appoint a trustee to
administer any Plan; (g) the receipt by the Seller or any ERISA Affiliate of any
notice concerning the imposition of withdrawal liability or a determination that
a Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; and (h) the occurrence of a “prohibited
transaction” with respect to which the Seller or any Affiliates is a
“disqualified person” (within the meaning of Section 4975 of the Internal
Revenue Code) or with respect to which the Seller or any such Affiliate could
otherwise be liable.

 

“Event of Default” has the meaning specified in Section 13.

 

“Facility Documents” shall mean the Agreement, the Custodial Agreement, any
related financing statements under the Uniform Commercial Code as set forth in
Section 6 and any other related documents.

 

“Final Repurchase Date” means the Business Day prior to the first anniversary of
the date of this Agreement or such earlier date on which all Purchased Mortgage
Loans are required to be immediately repurchased pursuant to Section 14(a).

 

“First Mortgage” means the Mortgage that is the first lien on the Mortgaged
Property.

 

“Forward Commitment Provider” means a Person who enters into a formal commitment
to purchase Mortgage Loans from the Seller and who is approved by Buyer in its
sole discretion.

 

“GAAP” means with respect to the financial statements or other financial
information of any Person, generally accepted accounting principles in the
United States which are in effect from time to time.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any court or arbitrator having jurisdiction over Seller, any of its
Affiliates or any of its properties.

 

“Guarantee Obligation” means a guarantee, an endorsement, a contingent agreement
to purchase or to furnish funds for the payment or maintenance of, or otherwise
to be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or

 

6



--------------------------------------------------------------------------------

lease (as lessee or lessor) property, products, materials, supplies or services
primarily for the purpose of enabling a debtor to make payment of such debtor’s
obligations or an agreement to assure a creditor against loss, and including
causing a bank or other financial institution to issue a letter of credit or
other similar instrument for the benefit of another Person, but excluding
endorsements for collection or deposit in the ordinary course of business.

 

“Hedge” means, with respect to any or all of the Mortgage Loans, any interest
rate swap, cap or collar agreement or similar arrangements providing for
protection against fluctuations in interest rates or the exchange of nominal
interest obligations, either generally or under specific contingencies, entered
into by Seller, and reasonably acceptable to the Buyer.

 

“HUD” means the United States Department of Housing and Urban Development.

 

“Income” means, with respect to any Mortgage Loan at any time, any principal
thereof then payable and all interest, dividends or other distributions payable
thereon less any related servicing fee(s) charged by the Servicer.

 

“Indebtedness” means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a Lien
on the property of such Person, whether or not the respective indebtedness so
secured has been assumed by such Person; (d) obligations of such Person in
respect of letters of credit or similar instruments issued or accepted by banks
and other financial institutions for account of such Person; (e) Capital Leases
of such Person; and (f) any of the foregoing types of indebtedness of others
guaranteed by such Person (without duplication).

 

“Interest Reset Date” means each Business Day on which any Transaction is
outstanding under this Agreement (it being the understanding of Buyer and Seller
that the Pricing Rate applicable to each Transaction shall change on each
Business Day based on any change in LIBOR) or, at the election of Buyer
specified in the related Confirmation, Interest Reset Date shall have the
meaning specified in the definition of Interest Period for which a written
confirmation has been delivered to Seller prior to or on the date of the change
disclosing the new interest rate.

 

“Interest Period” means, with respect to any Transaction, (i) initially, the
period commencing on the related Purchase Date and ending on the day immediately
preceding the next Payment Date (the “Interest Reset Date”), and (ii)
thereafter, each period from and including the day following the immediately
preceding Interest Reset Date up to and including the succeeding Interest Reset
Date or such shorter period as agreed among Buyer and Seller when the current
Interest Period expires. Notwithstanding the foregoing, each Interest Period
that commences on the last Business Day of a calendar month (or on any day for
which there is no numerically corresponding day in the appropriate calendar
month when the Interest Period expires) shall end

 

7



--------------------------------------------------------------------------------

on the last Business Day of the appropriate calendar month. Notwithstanding the
foregoing, each Interest Period that would otherwise end on a day that is not a
Business Day shall end on the next succeeding Business Day (or, if such next
succeeding Business Day falls in the next succeeding calendar month, on the next
preceding Business Day).

 

“Leverage Ratio” means, at any time, the ratio of (i) the aggregate principal
amount of all indebtedness of AIC and its Subsidiaries at such time which on a
consolidated basis in accordance with GAAP would be required to be reflected on
a consolidated balance sheet of AIC, and its Subsidiaries as a liability to (ii)
the Tangible Net Worth of AIC, and its Subsidiaries.

 

“LIBOR” means the rate per annum calculated with respect to each Transaction and
the relevant Interest Period as set forth below:

 

(i) Two (2) Business Days prior to each Interest Reset Date, LIBOR shall be
determined by Buyer on the basis of the offered rate for one month deposits of
not less than U.S. $1,000,000, that appears on the date of determination on Dow
Jones Market Service Page 3750 as of 11:00 a.m., London time (or such other page
as may replace the Dow Jones Market Service Page on that service for the
purposes of displaying London interbank offered rates of major banks). If no
such offered rate appears, LIBOR with respect to the relevant Interest Period
shall be determined as described in (ii) below.

 

(ii) With respect to an Interest Reset Date on which no such offered rate
appears two (2) Business Days prior thereto on Dow Jones Market Service Page
3750 as described in (i) above, LIBOR shall be the arithmetic mean, expressed as
a percentage, of the offered rates for one month deposits in U.S. Dollars that
appears on the Reuters Screen LIBOR Page as of 11:00 a.m., London time, on the
date of determination. If, in turn, such rate is not displayed on the Reuters
Screen LIBOR Page at such time, then LIBOR for such date shall be reasonably
determined by Buyer to be the arithmetic mean of the offered quotations to
first-class banks in the Interbank LIBOR Market.

 

All percentages resulting from any calculations of LIBOR referred to in this
Agreement shall be rounded up to the nearest multiple of 1/100 of 1% and all
U.S. Dollar amounts used in or resulting from such calculations shall be rounded
to the next higher cent.

 

“Licensed Title Company” has the meaning specified in Section 10(b)(xxii).

 

“Loan-to-Value Ratio” means with respect to any Mortgage Loan, the fraction,
expressed as a percentage, the numerator of which is the principal balance of
such Mortgage Loan at the date of origination and the denominator of which is
the lowest of (a) the value of the related Mortgaged Property as set forth in
the appraisal of such Mortgaged Property obtained in connection with the
origination of such Mortgage Loan, (b) the purchase price of the Mortgaged
Property or (c) the review appraisal, if any, provided that the appraised value
shown in the review appraisal is less than the appraised value at origination by
a variance of 10% or greater. For purposes of calculating the Loan-to-Value
Ratio of a Mortgage Loan secured by a second Mortgage, the principal balance of
the related First Mortgage as well as the second Mortgage shall be included in
the numerator.

 

“Lockbox Bank” has the meaning specified in Section 5(a).

 

8



--------------------------------------------------------------------------------

“Market Value” means as of any date with respect to any Mortgage Loan, the price
at which such Mortgage Loan could readily be sold as determined by Buyer in its
sole discretion; provided, that Buyer may take into consideration the price at
which the Forward Commitment Provider will buy such Mortgage Loan from Seller
and any Hedges with respect to such Mortgage Loans; provided, further, that
Buyer shall not take into account, for purposes of calculating Market Value, any
Mortgage Loan,

 

(i) which has been subject to Transactions for more than 60 days (provided that
this clause (i) (x) shall not apply to Purchased Mortgage Loans which do not
exceed in the aggregate 20% of the aggregate outstanding principal balance of
Purchased Mortgage Loans subject to then outstanding Transactions which
Purchased Mortgage Loans that have been subject to Transactions for more than 60
days may be subject to Transactions for up to 90 days, (y) shall not apply to
Purchased Mortgage Loans which do not exceed in the aggregate 10% of the
aggregate outstanding principal balance of Purchased Mortgage Loans subject to
then outstanding Transactions which Purchased Mortgage Loans that have been
subject to Transactions for more than 90 days may be subject to Transactions for
up to 120 days and (z) shall not apply to Purchased Mortgage Loans which do not
exceed in the aggregate 10% of the aggregate outstanding principal balance of
Purchased Mortgage Loans subject to then outstanding Transactions which
Purchased Mortgage Loans that have been subject to Transactions for more than
120 days may be subject to Transactions for up to 150 days),

 

(ii) which, together with the other Mortgage Loans subject to then outstanding
Transactions, would cause the 30+ Delinquency Percentage to exceed 3.0%,

 

(iii) which is more than 59 days Delinquent,

 

(iv) which is a Wet Ink Mortgage Loan for more than 7 Business Days,

 

(v) with respect to which there is a breach of a representation, warranty or
covenant made by Seller in this Agreement that materially adversely affects
Buyer’s interest in such Mortgage Loan and which breach has not been cured,

 

(vi) as to which a foreclosure proceeding has been commenced or where the
related Mortgagor has entered a bankruptcy proceeding,

 

(vii) as to which the related Mortgagor failed to make the first monthly debt
service payment within thirty-one (31) days after the due date of the payment
under the terms of the Mortgage Note, or

 

(viii) as to which the Purchase Price of a Wet Ink Mortgage Loan together with
the Purchase Price of Purchased Mortgage Loans which are Wet Ink Mortgage Loans
exceed, during the period beginning on the third from last Business Day of each
calendar month, through and including the seventh Business Day of the next
succeeding calendar month, $125,000,000 and, at all other times, $100,000,000;
provided that such amounts referred to above in this clause (viii) shall be
reduced to $75,000,000 and $50,000,000, respectively, in the event that AIC has
cash, Cash Equivalents and unused borrowing capacity on unencumbered assets that
could be drawn against (taking into account required haircuts) under committed
warehouse and repurchase facilities in an amount less than $65,000,000.

 

9



--------------------------------------------------------------------------------

“Market Value Collateral Deficit” has the meaning specified in Section 4(a).

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or other
instrument, creating a valid and enforceable first or second lien on or a first
or second priority ownership interest in an estate in fee simple in real
property and the improvements thereon, securing a mortgage note or similar
evidence of indebtedness.

 

“Mortgage File” means the documents specified as the “Mortgage File” in Section
7(d).

 

“Mortgage Loan” means (i) non-securitized whole loan, namely a conventional
mortgage loan secured by a first or second lien on a one to four family
residential property or mixed-use property which conforms to Seller’s
underwriting guidelines (including, without limitation, a Wet Ink Mortgage
Loan), or (ii) other type of non-securitized whole loan as may be agreed upon in
writing by the parties hereto from time to time.

 

“Mortgage Loan Schedule” means a schedule of Mortgage Loans attached to each
Trust Receipt, Confirmation and Custodial Delivery.

 

“Mortgage Note” means a note or other evidence of indebtedness of a Mortgagor
secured by a Mortgage.

 

“Mortgaged Property” means the real property securing repayment of the debt
evidenced by a Mortgage Note.

 

“Mortgagee” means the record holder of a Mortgage Note secured by a Mortgage.

 

“Mortgagor” means the obligor on a Mortgage Note and the grantor of the related
Mortgage.

 

“Multiemployer Plan” shall mean a Plan which is a multiemployer plan as defined
in Section 4001(a) of ERISA.

 

“Net Income” means, for any period, the consolidated net income (or loss) for
such period, determined on a consolidated basis in accordance with GAAP.

 

“Net Worth” mean the amount which would be included under stockholders’ equity
on a consolidated balance sheet of AIC and its Subsidiaries determined on a
consolidated basis in accordance with GAAP

 

“Periodic Payment” has the meaning specified in Section 5(c).

 

“Permitted Securitization” means any transaction or series of related
transactions for the sale or financing of Purchased Mortgage Loans (the “Sold
Loans”) pursuant to which the Sold Loans are securitized in a transaction
involving a special purpose entity which enhances the credit or diminishes the
bankruptcy risks attendant upon creditors of such entity (any such entity

 

10



--------------------------------------------------------------------------------

so structured, a “Special Purpose Entity”), and such transaction or transactions
would not violate or be inconsistent with any statute, law, rule, regulation,
judgment, order or decree applicable to the Seller, any of its Subsidiaries or
any of their respective properties (including, without limitation, any thereof
respecting fraudulent transfers or conveyances set forth in any applicable laws
of any jurisdiction respecting the bankruptcy or insolvency of debtors).

 

“Person” means an individual, partnership, corporation, joint stock company,
trust or unincorporated organization or a governmental agency or political
subdivision thereof.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 112 of the
Internal Revenue Code or Section 307 of ERISA and in respect of which the Seller
or any ERISA Affiliate is (or if such plan were terminated would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.

 

“Predatory Lending Practices” means any and all underwriting and lending
policies, procedures and practices defined or enumerated in any local or
municipal ordinance or regulation or any state or federal regulation or statute
prohibiting, limiting or otherwise relating to the protection of consumers from
such policies, procedures and practices. Such policies, practices and procedures
may include, without limitation, charging excessive loan, broker, and closing
fees, charging excessive rates of loan interest, making loans without regard to
a consumer’s ability to repay the loan, refinancing loans with no material
benefit to the consumer, charging fees for services not actually performed,
discriminating against consumers on the basis of race, gender, or age, failing
to make proper disclosures to the consumer of the consumer’s rights under
federal and state law, and any other predatory lending policy, practice or
procedure as defined by ordinance, regulation or statute.

 

“Price Differential” means, with respect to any Transaction hereunder as of any
date, the aggregate amount obtained by daily application of the Pricing Rate for
such Transaction to the Purchase Price for such Transaction on a 360 day per
year basis for the actual number of days during the period commencing on (and
including) the Purchase Date for such Transaction and ending on (but excluding)
the Repurchase Date (reduced by any amount of such Price Differential previously
paid by Seller to Buyer with respect to such Transaction).

 

“Pricing Rate” means, with respect to a Transaction, the per annum percentage
rate specified in the related Confirmation for determination of the Price
Differential which shall not exceed LIBOR plus the applicable Pricing Spread.
Unless the Confirmation expressly indicates otherwise, the Pricing Rate shall be
adjusted on each Business Day that the Transaction remains outstanding based on
any change in LIBOR.

 

“Pricing Spread” means the rate specified in the Confirmation, which shall be
equal to (i) on each date prior to the delivery to the Custodian of the complete
Mortgage Files with respect to the related Purchased Mortgage Loans, 1.45% and
(ii) on each date on and after the delivery to the Custodian of such Mortgage
Files, 0.95%.

 

“Prime Rate” means the rate of interest published by The Wall Street Journal,
northeast edition, as the “prime rate.”

 

11



--------------------------------------------------------------------------------

“Purchase Date” means the date on which Purchased Mortgage Loans are transferred
by Seller to Buyer or its designee (including the Custodian) as specified in the
Confirmation.

 

“Purchase Price” means on each Purchase Date, the price at which Purchased
Mortgage Loans are transferred by Seller to Buyer or its designee (including the
Custodian) which shall be equal to, with respect to each Purchased Mortgage
Loan, the lower of (a) 96.5% of the Market Value of such Purchased Mortgage Loan
as determined by the Buyer in its sole discretion, and (b) 99.5% (or, with
respect to a Wet Ink Mortgage Loan, 98.5%) of the outstanding principal amount
of such Purchased Mortgage Loan; provided, that with respect to each Purchased
Mortgage Loan that has been subject to Transactions for 121 or more days but not
more than 150 days, the Purchase Price shall equal the lower of (x) 95.0% of the
Market Value of such Purchased Mortgage Loan as determined by the Buyer in its
sole discretion, and (y) 97.5% of the outstanding principal amount of such
Purchased Mortgage Loan.

 

“Purchased Mortgage Loans” means the Mortgage Loans sold by Seller to Buyer in a
Transaction, any Additional Loans and any Substituted Mortgage Loans.

 

“Q-1 Loan” means a Mortgage Loan that (i) is available only to borrowers of A,
A– and B credit grades and (ii) provides for a hold back of proceeds or future
advances to be applied to minor property repairs restricted to roofing,
plumbing, electrical or carpentry repairs in an amount that does not exceed the
lesser of $10,000 or 10% of the aggregate Purchase Price for such Q-1 Loan.

 

“Replacement Loans” has the meaning specified in Section 14(b)(ii).

 

“Repurchase Date” means the date on which Seller is to repurchase the Purchased
Mortgage Loans from Buyer, including any date determined by application of the
provisions of Sections 3 or 14, as specified in the Confirmation; provided that
in no event shall such date be more than 30 days after the Purchase Date.

 

“Repurchase Price” means the price at which Purchased Mortgage Loans are to be
transferred from Buyer or its designee (including the Custodian) to Seller upon
termination of a Transaction, which will be determined in each case (including
Transactions terminable upon demand) as the sum of the Purchase Price and the
Price Differential as of the date of such determination decreased by all cash,
Income and Periodic Payments actually received by Buyer pursuant to Sections
4(a), 5(a) and 5(b), respectively, with respect to such Transaction.

 

“Request for Purchase” means written notice of a Seller’s request to enter into
a Transaction in the form of Exhibit IX. Such Request for Purchase shall specify
the requested Purchase Date and include the Mortgage Loan Schedule containing
information with respect to the Mortgage Loans that Seller proposes to sell to
Buyer in connection with such Transaction.

 

“Requirement of Law” means as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

12



--------------------------------------------------------------------------------

“Securitization Value” means, as of any date with respect to any Mortgage Loans,
the price at which such Mortgage Loans could be securitized and sold in a
securitization as determined by Buyer in its sole discretion; provided, that the
Buyer may take into consideration any Hedges with respect to such Mortgage
Loans; provided, however, that Buyer shall not take into account, for purposes
of calculating Securitization Value, any Mortgage Loan,

 

(i) which has been subject to Transactions for more than 60 days (provided this
clause (i) (x) shall not apply to Purchased Mortgage Loans which do not exceed
in the aggregate 20% of the aggregate outstanding principal balance of Purchased
Mortgage Loans subject to then outstanding Transactions which Purchased Mortgage
Loans that have been subject to Transactions for more than 60 days may be
subject to Transactions for up to 90 days, (y) shall not apply to Purchased
Mortgage Loans which do not exceed in the aggregate 10% of the aggregate
outstanding principal balance of Purchased Mortgage Loans subject to then
outstanding Transactions which Purchased Mortgaged Loans that have been subject
to Transactions for more than 90 days may be subject to Transactions for up to
120 days and (z) shall not apply to Purchased Mortgage Loans which do not exceed
in the aggregate 10% of the aggregate outstanding principal balance of Purchased
Mortgage Loans subject to then outstanding Transactions which Purchased Mortgage
Loans that have been subject to Transactions for more than 120 days may be
subject to Transactions for up to 150 days),

 

(ii) which, together with the other Mortgage Loans subject to then outstanding
Transactions, would cause the 30+ Delinquency Percentage to exceed 3.0%,

 

(iii) which is more than 59 days Delinquent,

 

(iv) which is a Wet Ink Mortgage Loan for more than 7 Business Days,

 

(v) with respect to which there is a breach of a representation, warranty or
covenant made by Seller in this Agreement that materially adversely affects
Buyer’s interest in such Mortgage Loan and which breach has not been cured,

 

(vi) as to which a foreclosure proceeding has been commenced or where the
related Mortgagor has entered a bankruptcy proceeding,

 

(vii) as to which the related Mortgagor failed to make the first monthly debt
service payment within thirty-one (31) days after the due date of the payment
under the terms of the Mortgage Note, or

 

(viii) as to which the Purchase Price of a Wet Ink Mortgage Loan together with
the Purchase Price of Purchased Mortgage Loans which are Wet Ink Mortgage Loans
exceed, during the period beginning on the third from last Business Day of each
calendar month, through and including the seventh Business Day of the next
succeeding calendar month, $125,000,000 and, at all other times, $100,000,000;
provided that such amounts referred to above in this clause (viii) shall be
reduced to $75,000,000 and $50,000,000, respectively, in the event that AIC has
cash, Cash Equivalents and unused borrowing capacity on unencumbered assets that
could be drawn against (taking into account required haircuts) under committed
warehouse and repurchase facilities in an amount less than $65,000,000.

 

13



--------------------------------------------------------------------------------

“Securitization Value Collateral Deficit” has the meaning specified in Section
4(a).

 

“Seller” has the meaning specified in Section 1.

 

“Servicing Records” has the meaning specified in Section 26(b).

 

“Sold Loans” and “Special Purpose Entity” have the meaning specified in the
definition of “Permitted Securitization”.

 

“Subsidiary” means, as to any Person, a corporation, partnership or other entity
of which shares of stock or other ownership interests having ordinary voting
power (other than stock or such other ownership interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Seller.

 

“Substituted Mortgage Loans” means any Mortgage Loans substituted for Purchased
Mortgage Loans in accordance with Section 9 hereof.

 

“Tangible Net Worth” means, at any time, Net Worth at such time, minus
intangible assets (in accordance with GAAP) included in determining Net Worth.

 

“30+ Delinquency Percentage” means the fraction, expressed as a percentage, the
numerator of which is the aggregate outstanding principal balance of Purchased
Mortgage Loans subject to then outstanding Transactions which are more than 30
days Delinquent and the denominator of which is the aggregate outstanding
principal balance of all Purchased Mortgage Loans subject to then outstanding
Transactions.

 

“Transaction” has the meaning specified in Section 1.

 

“Transferable Interest” shall mean Buyer’s rights and obligations under this
Agreement and the other Facility Documents (including all or a portion of any
Transactions).

 

“Trust Receipt” means a trust receipt issued by Custodian to Buyer confirming
the Custodian’s possession of certain mortgage loan files which are the property
of and held by Custodian for the benefit of the Buyer or the registered holder
of such trust receipt.

 

“Underwriting Guidelines” means the underwriting guidelines attached as Exhibit
X hereto, as amended, modified or supplemented from time to time.

 

“Wet Ink Mortgage Loan” means a Mortgage Loan for which a Mortgage File has not
been delivered to the Custodian.

 

14



--------------------------------------------------------------------------------

“Whole Loan Sale” means a sale of the Purchased Mortgage Loans by the Seller
(other than in connection with a Permitted Securitization).

 

3. INITIATION; CONFIRMATION; TERMINATION; MAXIMUM TRANSACTION AMOUNTS

 

(a) Conditions Precedent to Initial Transaction. Buyer’s obligation to enter
into the initial Transaction hereunder is subject to the satisfaction,
immediately prior to or concurrently with the making of such Transaction, of the
condition precedent that Buyer shall have received all of the following
documents, each of which shall be satisfactory to Buyer and its counsel in form
and substance:

 

(i) Agreement. This Agreement, duly completed, executed and delivered by each
Seller;

 

(ii) Custodial Agreement. The Custodial Agreement, duly executed and delivered
by each Seller and Custodian;

 

(iii) Uniform Commercial Code Filing. Any filings requested or required under
the Uniform Commercial Code duly completed and executed and such other actions
as Buyer shall have requested in order to perfect the security interests created
pursuant to this Agreement;

 

(iv) Opinion of Counsel. An opinion or opinions of counsel favorable to Buyer
with respect to each Seller;

 

(v) Secretary’s Certificate. A certificate of the Secretary of each Seller
certifying to such matters as may be required by Buyer; and

 

(vi) Other Documents. Such other documents as Buyer may reasonably request.

 

(b) Conditions Precedent to all Transactions. Except as provided below, Buyer’s
obligation to enter into each Transaction (including the initial Transaction) is
subject to the satisfaction of the following further conditions precedent, both
immediately prior to entering into such Transaction and also after giving effect
thereto to the intended use thereof:

 

(i) Seller shall have delivered to Buyer and Custodian a Request for Purchase at
least one Business Day prior to the proposed Purchase Date specified in such
Request for Purchase, except in the case of Wet Ink Mortgage Loans in which case
notice may be given the same day (including in the Mortgage Loan Schedule
attached thereto the Collateral Information, which may be transmitted by direct
electronic transmission or via a computer diskette, in either case in Excel
format);

 

(ii) other than with respect to Wet Ink Mortgage Loans, Buyer shall have
received from Custodian a Trust Receipt with exceptions as are acceptable to
Buyer in its discretion in respect of Mortgage Loans to be sold hereunder on the
applicable Purchase Date and a Mortgage Loan Schedule, in each case dated such
Purchase Date and duly completed;

 

15



--------------------------------------------------------------------------------

(iii) with respect to each Purchased Mortgage Loan included in such Transaction
pursuant to which any Person has a security interest, pledge, hypothecation or
Lien for the benefit of such Person prior to such loan being subject to such
Transaction, Seller shall have delivered to Buyer either (x) a security release
certification executed by an authorized officer of the Person that had a
security interest, pledge, hypothecation or Lien for the benefit of such person
in a form approved by Buyer or (y) a bailee letter in a form reasonably
acceptable to Buyer and executed by an authorized officer of the Person that had
a security interest, pledge, hypothecation or Lien for the benefit of such
Person, which letter states the payoff amount for such Purchased Mortgage Loan;

 

(iv) Buyer shall have completed its due diligence to its reasonable satisfaction
with respect to each Mortgage Loan to be purchased on such Purchase Date;

 

(v) no Default or Event of Default shall have occurred and be continuing;

 

(vi) Buyer shall have approved Seller’s Underwriting Guidelines applicable to
such Transaction; and

 

(vii) no Collateral Deficit exists.

 

(c) Each agreement to enter into a Transaction must be entered into in writing
at the initiation of Seller. In any event, Buyer shall confirm the terms of each
Transaction by issuing a written confirmation to Seller promptly after the
parties enter into such Transaction in the form of Exhibit I attached hereto (a
“Confirmation”). Such Confirmation shall describe the Purchased Mortgage Loans,
identify Buyer and Seller and set forth (i) the Purchase Date, (ii) the Purchase
Price, (iii) the Repurchase Date, unless the Transaction is stated to be
terminable on demand as stated in the Confirmation, (iv) the Pricing Rate
applicable to the Transaction, (v) the applicable Collateral Amount Percentages
and (vi) additional terms or conditions not inconsistent with this Agreement.
After receipt of the Confirmation, Seller shall, subject to the provisions of
subsection (c) below, sign the Confirmation and promptly return it to Buyer. The
Purchase Price for any Transaction shall exceed $750,000.

 

(d) Any Confirmation by Buyer shall be deemed to have been received by Seller on
the date actually received by Seller.

 

(e) Each Confirmation, together with this Agreement, shall be conclusive
evidence of the terms of the Transaction(s) covered thereby unless objected to
in writing by Seller no more than two (2) Business Days after the date the
Confirmation was received by Seller or unless a corrected Confirmation is sent
by Buyer. An objection sent by Seller must state specifically that writing which
is an objection, must specify the provision(s) being objected to by Seller, must
set forth such provision(s) in the manner that the Seller believes they should
be stated, and must be received by Buyer no more than two (2) Business Days
after the Confirmation was received by Seller. Buyer shall promptly respond to
any such objection raised by Seller.

 

(f) In the case of Transactions terminable upon demand, such demand shall be
made by Buyer or Seller by telephone or otherwise, no later than 1:00 p.m. (New
York Time) on the Business Day prior to the Repurchase Date.

 

16



--------------------------------------------------------------------------------

(g) On the Repurchase Date, termination of the Transaction will be effected by
transfer to Seller or its designee of the Purchased Mortgage Loans (and any
Income in respect thereof received by Buyer not previously credited or
transferred to, or applied to the obligations of, Seller pursuant to Section 5)
against the simultaneous transfer of the Repurchase Price to an account of
Buyer. Seller is obligated to obtain the Mortgage Files from Buyer or its
designee at Seller’s expense on the Repurchase Date.

 

(h) With respect to all Transactions hereunder, the aggregate Purchase Price for
all Purchased Mortgage Loans at any one time subject to then outstanding
Transactions shall not exceed $500,000,000. The Purchase Price for any
individual Purchased Mortgage Loan under this Agreement shall not exceed the
unpaid principal balance of such Purchased Mortgage Loan.

 

(i) Buyer shall not be obligated to enter into any Transaction until such time
as Buyer shall have received copies of each material agreement or instrument
entered into by Seller or any of its Subsidiaries with respect to indebtedness
for borrowed money, certified by the chief financial officer or vice president
of finance of Seller as being a true and correct copy of such agreement or
instrument, as the case may be, and in full force and effect.

 

(j) If Seller repurchases the Purchased Mortgage Loans subject to a Transaction
on any day or otherwise transfers funds to Buyer pursuant to its obligations
hereunder on any day that is not a Repurchase Date, Seller shall indemnify Buyer
and hold Buyer harmless from any loss or expense that Buyer sustains or incurs
arising from the reemployment of funds obtained by Buyer hereunder or from fees
actually paid by Buyer to terminate the deposits from which such funds were
obtained, but not including loss of profit (“Breakage Costs”). Buyer shall
deliver to Seller a statement setting forth the amount and basis of
determination of any Breakage Costs in such detail as reasonably determined in
good faith by Buyer, it being agreed that such statement and the method of its
calculation shall be conclusive and binding upon Seller, absent manifest error.
This Section shall survive termination of this Agreement and repurchase of all
Purchased Mortgage Loans subject to Transactions hereunder.”

 

(k) Additional Costs. Seller shall pay directly to Buyer from time to time such
amounts as Buyer may determine to be necessary to compensate Buyer for any costs
that Buyer determines are attributable to its using a LIBOR-based Pricing Rate
or its obligation to use a LIBOR-based Pricing Rate hereunder, or any reduction
in any amount receivable by Buyer hereunder in respect of the Pricing Rate (such
increases in costs and reductions in amounts receivable being herein called
“Additional Costs”), in each case resulting from any change occurring after the
date hereof that:

 

(i) shall subject Buyer to any tax, duty or other charge in respect of such
LIBOR-based Pricing Rate or changes the basis of taxation of any amounts payable
to such Buyer under this Agreement in respect of any of such LIBOR-based Pricing
Rate (excluding changes in the rate of tax on the overall net income of such
Buyer by the jurisdiction in which Buyer has its principal office); or

 

(ii) imposes or modifies any reserve, special deposit or similar requirements
relating to any LIBOR-based Pricing Rate; or

 

17



--------------------------------------------------------------------------------

(iii) imposes any other condition affecting this Agreement or the transactions
contemplated hereby or thereby.

 

Buyer shall deliver to Seller a statement setting forth the amount and basis of
determination of any Additional Costs in such detail as determined in good faith
by Buyer to be adequate, it being agreed that such statement and the method of
its calculation shall be adequate and shall be conclusive and binding upon
Seller, absent manifest error.

 

(l) Seller Payment Obligations Absolute. Subject to the provisions of Section
5(d), clause (ii) of Section 16 and of Section 28 (if applicable) of this
Agreement, the obligation of Seller to make payment of the Repurchase Price and
to make any and all other payments required to be made by Seller to Buyer under
this Agreement, any Confirmation or any other Facility Document shall be
unconditional and irrevocable and shall be paid under all circumstances strictly
in accordance with the terms of this Agreement, notwithstanding the existence of
any claim, set-off right, defense or other right that Seller, any of its
Subsidiaries or Affiliates or any other Person may at any time have against
Buyer or any other Person, whether in connection with this Agreement or any
other related or unrelated agreements or transactions, and Seller hereby waives
its right to exercise any such claim, set-off right, defense or other right to
the extent such exercise would have the purpose or effect of offsetting any or
all of Seller’s payment obligations under this Agreement, any Confirmation or
any other Facility Document.”

 

(m) Limitation on Pricing Rate Used; Illegality. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of the Pricing Rate:

 

(i) Buyer reasonably determines, which determination shall be conclusive, that
quotations of interest rates for the relevant deposits referred to in the
definition of “LIBOR” in Section 2 hereof are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining the Pricing
Rates as provided herein; or

 

(ii) Buyer reasonably determines, which determination shall be conclusive, that
the relevant rate of interest referred to in the definition of “Pricing Rate” in
Section 2 hereof upon the basis of which the Pricing Rate is to be determined is
not likely to equal the cost to Buyer of purchasing the Purchased Mortgage Loans
using such Pricing Rate; or

 

(iii) it becomes unlawful for Buyer to honor its obligation to purchase Mortgage
Loans hereunder using a Pricing Rate based upon LIBOR;

 

then Buyer shall give Seller prompt notice thereof and, so long as such
condition remains in effect, Buyer shall be under no obligation to enter into
additional Transactions, and Seller shall, at Seller’s option, either repurchase
all Purchased Mortgage Loans then subject to then outstanding Transactions or
the Pricing Rate shall be determined based upon the rate selected by Buyer in a
manner that is reasonably satisfactory to Buyer so as to adequately reflect the
cost to Buyer of purchasing the Purchased Mortgage Loans using such substituted
Pricing Rate (in which case Buyer shall continue to be obligated to enter into
additional Transactions using that substituted Pricing Rate).

 

18



--------------------------------------------------------------------------------

(n) Termination and Repurchase.

 

(i) Seller may at any time and from time to time repurchase the Purchased
Mortgage Loans subject to a Transaction, in whole or in part, upon irrevocable
notice to Buyer by 4:00 p.m. (New York City time) on the Business Day of such
repurchase specifying the amount required to be paid in connection with such
repurchase pursuant to Section 5(d). If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with any amounts payable pursuant to the succeeding paragraph.

 

(ii) On the Repurchase Date, termination of the Transaction will be effected by
transfer to Seller or its designee of the Purchased Mortgage Loans (and any
Income in respect thereof received by Buyer not previously credited or
transferred to, or applied to the obligations of, Seller pursuant to Section 5)
against the simultaneous transfer of the amount required to be paid in
connection with such repurchase plus any Breakage Costs payable by Seller to
Buyer pursuant to the succeeding paragraph to an account of Buyer. Seller is
obligated to obtain the Mortgage Files from Buyer or its designee at Seller’s
expense on the Repurchase Date.

 

4. COLLATERAL AMOUNT MAINTENANCE

 

(a) Buyer shall mark to market the Mortgage Loans in its sole discretion, but at
least monthly if it shall so determine. If at any time the aggregate Market
Value of all Purchased Mortgage Loans subject to all Transactions is less than
the aggregate Collateral Amount for all such Transactions (a “Market Value
Collateral Deficit”), then Buyer may by notice to Seller require Seller to
transfer to Buyer or its designee (including the Custodian) Mortgage Loans
(“Additional Loans”) or cash or other collateral acceptable to Buyer, so that
the cash and aggregate Market Value of the Purchased Mortgage Loans and other
collateral, including any such Additional Loans, will thereupon equal or exceed
the aggregate Collateral Amount. If at any time the aggregate Securitization
Value of all Mortgage Loans subject to Transactions is less than the aggregate
Collateral Amount for all such Transactions (a “Securitization Value Collateral
Deficit”), then Buyer may by notice to Seller require Seller to transfer to
Buyer or its designee (including the Custodian) Additional Loans or cash or
other collateral acceptable to Buyer, so that the cash and aggregate
Securitization Value of the Purchased Mortgage Loans and other collateral,
including any such Additional Loans, will thereupon equal or exceed the
aggregate Collateral Amount.

 

(b) Notice required pursuant to subsection (a) above may be given by any means
of facsimile, telegraphic transmission or any other means to which Buyer and
Seller agree. Seller shall transfer Additional Loans or cash pursuant to
subsection (a) above not later than 5:00 p.m. on Business Day following the
receipt of such notice. The failure of Buyer, on any one or more occasions, to
exercise its rights under subsection (a) of this Section shall not change or
alter the terms and conditions to which this Agreement is subject or limit the
right of the Buyer to do so at a later date. Buyer and Seller agree that a
failure or delay to exercise its rights under subsection (a) of this Section
shall not limit Buyer’s rights under this Agreement or otherwise existing by law
or in any way create additional rights for Seller.

 

19



--------------------------------------------------------------------------------

(c) In the event that Seller fails to comply with the provisions of this Section
4, Buyer shall not enter into any additional Transactions hereunder after the
date of such failure.

 

5. INCOME PAYMENTS

 

(a) Where a particular Transaction’s term extends over an Income payment date on
the Purchased Mortgage Loans subject to that Transaction, such Income shall be
the property of Buyer. Upon the occurrence of an Event of Default on the part of
Seller, Seller shall instruct each Mortgagor to remit all Income (including all
tax and insurance escrow payments) to one or more lockboxes under the sole
dominion and control of a financial institution (each a “Lockbox Bank”)
reasonably acceptable to Buyer. The initial Lockbox Bank shall be Bank One, N.A.
A Lockbox Bank shall upon receipt thereof deposit all cash, checks, and other
near cash items received in the lockbox to a lockbox account, and shall promptly
remit all Income (other than tax and insurance escrow payments) on deposit in
such lockbox account to an account at the Collection Account Bank.

 

(b) Immediately following the occurrence of an Event of Default on the part of
Seller, AIC shall establish and maintain for the Buyer’s benefit one or more
collection accounts pledged to the Buyer with a financial institution (the
“Collection Account Bank”) reasonably acceptable to the Buyer, which may be
interest-bearing and entitled “Aames Investment Corporation in trust for Lehman
Brothers Bank, FSB”. Immediately following the occurrence of an Event of Default
on the part of Seller, ACC shall establish and maintain for the Buyer’s benefit
one or more collection accounts pledged to the Buyer with a financial
institution (the “Collection Account Bank”) reasonably acceptable to the Buyer,
which may be interest-bearing and entitled “Aames Capital Corporation in trust
for Lehman Brothers Bank, FSB”. The AIC collection account and the ACC
collection account are each a “Collection Account.” Immediately following the
occurrence of an Event of Default on the part of Seller, Seller shall cause the
Collection Account Bank to deliver to the Buyer an acknowledgment of the Buyer’s
security interest in the Collection Account (the “Depository Acknowledgment”).
The Depository Acknowledgment shall provide that upon notice to the Collection
Account Bank, the Collection Account Bank shall promptly remit all Income (other
than tax and insurance escrow payments) on deposit with the Collection Account
Bank and all Income thereafter received to the Collection Account and that only
Buyer shall be permitted to withdraw funds from the Collection Account. Such
funds shall be applied by Buyer to reduce the outstanding Repurchase Price and
to realize other obligations entitled to it hereunder.

 

(c) Notwithstanding that Buyer and Seller intend that the Transactions hereunder
be sales to Buyer of the Purchased Mortgage Loans, Seller shall pay by wire
transfer to Buyer the accreted value of the Price Differential (less any amount
of such Price Differential previously paid by Seller to Buyer) (each such
payment, a “Periodic Payment”) on the earlier of (x) the fifth day of each month
(or if such day is not a Business Day, the following Business Day) or (y) the
related Repurchase Date. The Price Differential shall accrue, be calculated and
be compounded on a daily basis for each Purchased Mortgage Loan.

 

(d) In the event the Seller repurchases the Purchased Mortgage Loans, Seller
shall simultaneously pay: (i) the accreted value of the Price Differential (less
any amount of such Price Differential previously paid by Seller to Buyer) and
(ii) the Repurchase Price (exclusive of such Price Differential) of all related
Transactions.

 

20



--------------------------------------------------------------------------------

(e) In the event the Seller repurchases the Purchased Mortgage Loans in
connection with a Permitted Securitization or Whole Loan Sale, Seller shall
simultaneously with the closing thereof apply the net proceeds (after payment of
all reasonable costs and expenses incurred in connection therewith) from such
Permitted Securitization or Whole Loan Sale to pay: (i) first, the accreted
value of the Price Differential (less any amount of such Price Differential
previously paid by Seller to Buyer) and (ii) second, the Repurchase Price
(exclusive of such Price Differential) of all related Transactions. Seller shall
be permitted to retain the remainder, if any.

 

(f) Subject to the provisions hereof and to the extent available for
distribution, if an Event of Default shall have occurred and be continuing, all
Income held in the Collection Account on each Business Day shall be distributed
by the Buyer in the following order of priority:

 

FIRST: To the Custodian to pay the Custodian’s fees under the Custodial
Agreement;

 

SECOND: To the Buyer in an amount sufficient to pay:

 

(i) any Periodic Payment due and owing;

 

(ii) the amount of any Collateral Deficit; and

 

(iii) the amount of any fees or expenses or any other amounts due and owing to
the Buyer hereunder or in the Facility Documents;

 

THIRD: To payment of any then outstanding and due Repurchase Price for all
Transactions; and

 

FOURTH: Any surplus then remaining shall be paid to the Seller or its successors
or assigns or to whomsoever may be lawfully entitled to receive the same or as a
court of competent jurisdiction may direct.

 

(g) Buyer shall offset against the Repurchase Price of each Transaction all
Income and Periodic Payments actually received by Buyer pursuant to Sections
5(a) – (f).”

 

6. SECURITY INTEREST

 

(a) Buyer and the Seller intend that the Transactions hereunder be sales to
Buyer of the Purchased Mortgage Loans and not loans from Buyer to Seller secured
by the Purchased Mortgage Loans. However, in order to preserve Buyer’s rights
under this Agreement in the event that a court or other forum recharacterizes
the Transactions hereunder as loans and as security for the performance by
Seller of all of Seller’s obligations to Buyer under this Agreement and the
Transactions entered into pursuant to this Agreement, Seller grants Buyer a
first priority security interest in the Purchased Mortgage Loans, Servicing
Records, insurance relating to the Purchased Mortgage Loans, Income, any and all
Hedges, any and all custodial accounts and escrow accounts relating to the
Purchased Mortgage Loans, the Lockbox Account,

 

21



--------------------------------------------------------------------------------

the Collection Account and all cash or other property or amounts on deposit
therein and any other contract rights, general intangibles and other assets
relating to the Purchased Mortgage Loans or any interest in the Purchased
Mortgage Loans and the servicing of the Purchased Mortgage Loans and any and all
replacements, substitutions, distributions on or proceeds of any and all of the
foregoing (collectively, the “Collateral”).

 

(b) Seller shall pay all fees and expenses associated with perfecting Buyer’s
security interest in the Collateral, including, without limitation, the cost of
filing financing statements under the Uniform Commercial Code and, upon the
occurrence of an Event of Default, recording assignments of Mortgage, as and
when required by Buyer in its sole discretion.

 

7. PAYMENT, TRANSFER AND CUSTODY

 

(a) Unless otherwise mutually agreed in writing, all transfers of funds
hereunder shall be in immediately available funds.

 

(b) On or before each Purchase Date, Seller shall deliver or cause to be
delivered to Buyer or its designee the Custodial Delivery in the form attached
hereto as Exhibit II.

 

(c) On the Purchase Date for each Transaction, ownership of the Purchased
Mortgage Loans shall be transferred to the Buyer or its designee (including the
Custodian) against the simultaneous transfer of the Purchase Price to an account
of Seller specified in the Confirmation. Seller, simultaneously with the
delivery to Buyer or its designee (including the Custodian) of the Purchased
Mortgage Loans relating to each Transaction hereby sells, transfers, conveys and
assigns to Buyer or its designee (including the Custodian) without recourse, but
subject to the terms of this Agreement, all the right, title and interest of
Seller in and to the Purchased Mortgage Loans together with all right, title and
interest in and to the proceeds of any related insurance policies.

 

(d) In connection with each sale, transfer, conveyance and assignment, on or
prior to each Purchase Date with respect to each Mortgage Loan which is not a
Wet Ink Mortgage Loan (or with respect to item (vii) below within seven Business
Days after the Purchase Date), the Seller shall deliver or cause to be delivered
and released to the Custodian the following original documents (collectively the
“Mortgage File”), pertaining to each of the Purchased Mortgage Loans identified
in the Custodial Delivery delivered therewith:

 

(i) the original Mortgage Note bearing all intervening endorsements (or
allonges), endorsed “Pay to the order of             , without recourse” and
signed in the name of the last endorsee (the “Last Endorsee”) by an authorized
officer (in the event that the Mortgage Loan was acquired by the Last Endorsee
in a merger, the signature must be in the following form: “[the Last Endorsee],
successor by merger to [name of predecessor]”; in the event that the Mortgage
Loan was acquired or originated while doing business under another name, the
signature must be in the following form: “[the Last Endorsee], formerly known as
[previous name]”);

 

(ii) the original of any guarantee executed in connection with the Mortgage Note
(if any);

 

22



--------------------------------------------------------------------------------

(iii) the original Mortgage with evidence of recording thereon or a copy
certified by Seller to have been sent for recording;

 

(iv) the originals of all assumption, modification, consolidation or extension
agreements, with evidence of recording thereon or copies certified by Seller to
have been sent for recording;

 

(v) the original assignment of Mortgage in blank for each Mortgage Loan, in form
and substance acceptable for recording and signed in the name of the Last
Endorsee (in the event that the Mortgage Loan was acquired by the Last Endorsee
in a merger, the signature must be in the following form: “[the Last Endorsee],
successor by merger to [name of predecessor]”; in the event that the Mortgage
Loan was acquired or originated while doing business under another name, the
signature must be in the following form: “[the Last Endorsee], formerly known as
[previous name]”);

 

(vi) the originals of all intervening assignments of mortgage with evidence of
recording thereon or copies certified by Seller to have been sent for recording;

 

(vii) the original policy of title insurance or a true copy thereof or, if such
policy has not yet been delivered by the insurer, the commitment or binder to
issue the same; and

 

(viii) the original of any security agreement, chattel mortgage or equivalent
document executed in connection with the Mortgage (if any).

 

(e) In connection with each sale, transfer, conveyance and assignment, on or
prior to the seventh Business Day following each Purchase Date with respect to
each Mortgage Loan which is a Wet Ink Mortgage Loan, Seller shall deliver or
cause to be delivered to the Custodian a complete Mortgage File. On the date on
which the Buyer receives a Trust Receipt from the Custodian certifying that a
complete Mortgage File with respect to a Wet Ink Mortgage Loan is in the
possession of the Custodian, such Wet Ink Mortgage Loan be deemed a standard
Mortgage Loan (and no longer a Wet Ink Mortgage Loan) for all purposes
hereunder, including, without limitation, determination of the Pricing Spread
and compliance with subsection (zz) of Exhibit V.

 

(f) With respect to each Mortgage Loan delivered by Seller to Buyer or its
designee (including the Custodian), Seller shall have executed an omnibus power
of attorney substantially in the form of Exhibit III attached hereto irrevocably
appointing Buyer its attorney-in-fact with full power to complete and record the
assignment of Mortgage, complete the endorsement of the Mortgage Note and take
such other steps as may be necessary or desirable to enforce Buyer’s rights
against such Mortgage Loans, the related Mortgage Files and the Servicing
Records.

 

(g) Buyer shall deposit the Mortgage Files representing the Purchased Mortgage
Loans, or direct that the Mortgage Files be deposited directly, with the
Custodian. The Mortgage Files shall be maintained in accordance with the
Custodial Agreement.

 

(h) Any Mortgage Files not delivered to Buyer or its designee (including the
Custodian) are and shall be held in trust by Seller or its designee for the
benefit of Buyer as the

 

23



--------------------------------------------------------------------------------

owner thereof. Seller or its designee shall maintain a copy of the Mortgage File
and the originals of the Mortgage File not delivered to Buyer or its designee.
The possession of the Mortgage File by Seller or its designee is at the will of
the Buyer for the sole purpose of servicing the related Purchased Mortgage Loan,
and such retention and possession by the Seller or its designee is in a
custodial capacity only. The books and records (including, without limitation,
any computer records or tapes) of Seller or its designee shall be marked
appropriately to reflect clearly the sale of the related Purchased Mortgage Loan
to Buyer. Seller or its designee (including the Custodian) shall release its
custody of the Mortgage File only in accordance with written instructions from
Buyer, unless such release is required as incidental to the servicing of the
Purchased Mortgage Loans or is in connection with a repurchase of any Purchased
Mortgage Loan by Seller.

 

8. REHYPOTHECATION OR PLEDGE OF PURCHASED MORTGAGE LOANS

 

Title to all Purchased Mortgage Loans shall pass to Buyer and Buyer shall have
free and unrestricted use of all Purchased Mortgage Loans. Nothing in this
Agreement shall preclude Buyer from engaging in repurchase transactions with the
Purchased Mortgage Loans or otherwise assigning, syndicating, participating,
sub-participating, pledging, repledging, hypothecating, or rehypothecating the
Purchased Mortgage Loans, but no such transaction shall relieve Buyer of its
obligations to transfer Purchased Mortgage Loans to Seller pursuant to Section
3. Seller shall cooperate with Buyer’s reasonable requests to complete such
assignments, syndication, participation or pledge. Nothing contained in this
Agreement shall obligate Buyer to segregate any Purchased Mortgage Loans
delivered to Buyer by Seller. In the event that there is a material adverse
change or other development in the repurchase markets which results in Buyer
being unable to finance its position through the repurchase market with its
traditional repurchase counterparties, Buyer may accelerate the Repurchase Date
for any outstanding Transactions following reasonable notice to Seller of the
occurrence of such event.

 

9. SUBSTITUTION

 

(a) Subject to Section 9(b) and the agreement of Buyer, Seller may, upon one (1)
Business Days’ written notice to Buyer, with a copy to Custodian, substitute
Mortgage Loans or other assets for any Purchased Mortgage Loans. Such
substitution shall be made by transfer to Buyer or its designee (including the
Custodian) of the Mortgage File of such other Mortgage Loans together with a
Custodial Delivery and transfer to Seller or its designee of the Purchased
Mortgage Loans requested for release. After substitution, the substituted
Mortgage Loans, shall be deemed to be Purchased Mortgage Loans subject to the
same Transaction as the released Mortgage Loans.

 

(b) Notwithstanding anything to the contrary in this Agreement, Seller may not
substitute other Mortgage Loans or other assets for any Purchased Mortgage Loans
if (i) after taking into account such substitution, a Collateral Deficit would
occur, (ii) such substitution would cause a breach of any provision of this
Agreement or (iii) the Market Value of the Mortgage Loans or assets substituted
is less than the Market Value of such Purchased Mortgage Loans.

 

24



--------------------------------------------------------------------------------

10. REPRESENTATIONS AND WARRANTIES

 

(a) Each of Buyer and each Seller represents and warrants to the other that (i)
it is duly authorized to execute and deliver this Agreement, to enter into the
Transactions contemplated hereunder and to perform its obligations hereunder and
has taken all necessary action to authorize such execution, delivery and
performance; (ii) it will engage in such Transactions as principal; (iii) the
person signing this Agreement on its behalf is duly authorized to do so on its
behalf; (iv) no approval, consent or authorization of the Transactions
contemplated by this Agreement from any federal, state, or local regulatory
authority having jurisdiction over it is required or, if required, such
approval, consent or authorization has been or will, prior to the first Purchase
Date, be obtained; (v) the execution, delivery, and performance of this
Agreement and the Transactions hereunder will not violate any law, regulation,
order, judgment, decree, ordinance, charter, by-law, or rule applicable to it or
its property or constitute a default (or an event which, with notice or lapse of
time, or both would constitute a default) under or result in a breach of any
agreement or other instrument by which it is bound or by which any of its assets
are affected; (vi) it has received approval and authorization to enter into this
Agreement and each and every Transaction actually entered into hereunder
pursuant to its internal policies and procedures; and (vii) neither this
Agreement nor any Transaction pursuant hereto are entered into in contemplation
of insolvency or with intent to hinder, delay or defraud any creditor.

 

(b) Each Seller represents and warrants to Buyer that as of the Purchase Date
for the purchase of any Purchased Mortgage Loans by Buyer from Seller and as of
the date of this Agreement and any Transaction hereunder and at all times while
this Agreement and any Transaction hereunder is in full force and effect:

 

(i) Organization. AIC is duly organized, validly existing and in good standing
under the laws and regulations of the state of Maryland. ACC is duly organized,
validly existing and in good standing under the laws and regulations of the
state of California. Each Seller is duly licensed, qualified, and in good
standing in every state where Seller transacts business and in any state where
any Mortgaged Property is located if the laws of such state require licensing or
qualification in order to conduct business of the type conducted by Seller
therein.

 

(ii) No Litigation. Other than as disclosed by AIC in its filings with the
Securities and Exchange Commission, there is no action, suit, proceeding,
arbitration or investigation pending or, to Seller’s knowledge, threatened
against Seller which, either in any one instance or in the aggregate, may result
in any material adverse change in the business, operations, financial condition,
properties or assets of Seller, or in any material impairment of the right or
ability of Seller to carry on its business substantially as now conducted, or in
any material liability on the part of Seller, or which if adversely determined
would affect the validity of this Agreement or any of the Purchased Mortgage
Loans or of any action taken or to be taken in connection with the obligations
of Seller contemplated herein, or which would be likely to impair materially the
ability of Seller to perform under the terms of this Agreement.

 

25



--------------------------------------------------------------------------------

(iii) No Broker. Seller has not dealt with any broker, investment banker, agent,
or other person, except for Buyer, who may be entitled to any commission or
compensation in connection with the sale of Purchased Mortgage Loans pursuant to
this Agreement.

 

(iv) Good Title to Collateral. Purchased Mortgage Loans shall be free and clear
of any lien, encumbrance or impediment to transfer, and Seller has good, valid
and marketable title and the right to sell and transfer such Purchased Mortgage
Loans to Buyer.

 

(v) Delivery of Mortgage File. With respect to each Purchased Mortgage Loan
(other than a Wet Ink Mortgage Loan), the Mortgage Note, the Mortgage, the
assignment of Mortgage and any other documents required to be delivered under
this Agreement and the Custodial Agreement for the Mortgage Loans have been
delivered to the Custodian. Seller or its designee is in possession of a
complete, true and accurate Mortgage File with respect to the Mortgage Loans,
except for such documents the originals of which have been delivered to the
Custodian.

 

(vi) Selection Process. The Purchased Mortgage Loans were selected from among
the outstanding mortgage loans in Seller’s portfolio as to which the
representations and warranties set forth in this Agreement could be made and
such selection was not made in a manner so as to affect adversely the interests
of Buyer.

 

(vii) No Untrue Statements. To the best of Seller’s knowledge, neither this
Agreement nor any written statement made, or any report or other document issued
or delivered or to be issued or delivered by Seller pursuant to this Agreement
or in connection with the transactions contemplated hereby contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading.

 

(viii) Origination Practices. The origination practices used by Seller with
respect to each Mortgage Loan (i) have been and are in all respects legal and
proper in the mortgage origination business and (ii) are in accordance with the
underwriting guidelines previously supplied by Seller to Buyer.

 

(ix) Performance of Agreement. Seller does not believe, nor does it have any
reason or cause to believe, that it cannot perform each and every covenant
contained in this Agreement on its part to be performed.

 

(x) Seller Not Insolvent. Seller is not, and with the passage of time does not
expect to become, insolvent.

 

(xi) No Event of Default. No Event of Default has occurred and is continuing
hereunder.

 

(xii) Financial Condition.

 

26



--------------------------------------------------------------------------------

(A) The consolidated balance sheet of Aames Financial Corporation and its
consolidated Subsidiaries, as at June 30, 2004, and the related consolidated
statements of income and of cash flows for the fiscal year ended on each such
date, copies of which have heretofore been furnished to Buyer, are complete and
correct and present fairly in accordance with GAAP the consolidated or
consolidating financial condition of each such Person and its Subsidiaries as at
such dates, and the results of their operations and their cash flows for the
fiscal year then ended.

 

(B) The consolidated balance sheet of AIC and its consolidated Subsidiaries, as
at November 30, 2004, and the related consolidated statements of income and of
cash flows for the period ended on each such date, copies of which have
heretofore been furnished to Buyer, are complete and correct and present fairly
in accordance with GAAP the consolidated or consolidating financial condition of
each such Person and its Subsidiaries as at such date, and the results of their
operations and their cash flows for the period then ended.

 

(C) All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved.

 

(D) AIC nor any of its Subsidiaries had not, at the date of the most recent
financial statements referred to above, any material Guarantee Obligation,
contingent liability or liability for taxes, or any long-term lease or unusual
forward or long-term commitment (including any interest rate or foreign currency
swap or exchange transaction, or other financial derivative), that is not
reflected in the foregoing statements or in the notes thereto.

 

(xiii) No Change. Since November 30, 2004, there has been no development or
event nor any prospective development or event, which has had or is reasonably
expected to have a material adverse effect.

 

(xiv) Corporate Power; Compliance with Law. Seller (a) has the corporate power
and authority, and the legal right, to own and operate its property, to lease
the property it operates as lessee, to carry on its business as now being or as
proposed to be conducted, to originate, acquire and own Mortgage Loans, to sell
and repurchase such Mortgage Loans pursuant to this Agreement, and to make,
deliver and perform this Agreement and each other Facility Document to which
Seller is a party, and (b) is in compliance in all material respects with all
Requirements of Law (including environmental law and the Real Estate Settlement
Procedures Act, the Home Ownership and Equity Protection Act and related state
law).

 

(xv) Enforceability. This Agreement has been duly and validly executed and
delivered by Seller and constitutes, and each other Facility Document to which
Seller is a party when executed and delivered on behalf of Seller will
constitute, a legal, valid and binding obligation of Seller, enforceable against
Seller in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency,

 

27



--------------------------------------------------------------------------------

reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

(xvi) Collateral; Collateral Security.

 

(A) If the Transactions are recharacterized as secured financings, the
provisions of this Agreement are effective to create in favor of Buyer a valid
security interest in all right, title and interest of Seller in, to and under
the Collateral.

 

(B) Upon receipt by Custodian of each Mortgage Note, endorsed in blank by a duly
authorized officer of Seller, Buyer shall have a fully perfected first priority
security interest therein, in the Purchased Mortgage Loan evidenced thereby, and
Seller’s interest in the related Mortgaged Property.

 

(C) Financing Statements on Form UCC-1 having been filed naming Buyer as
“Secured Party” and Seller as “Debtor”, and describing the Collateral, the
security interests granted hereunder in the Collateral (other than Mortgage
Notes) will constitute fully perfected first priority security interests under
the Uniform Commercial Code in all right, title and interest of Seller in, to
and under such Collateral, which can be perfected by filing under the Uniform
Commercial Code.

 

(xvii) No Burdensome Restrictions. No Requirement of Law or Contractual
Obligation of Seller or any of its Subsidiaries has a Material Adverse Effect.

 

(xviii) Taxes. Seller has filed all Federal income tax returns and all other
material tax returns that are required to be filed by it and has paid all taxes
due pursuant to such returns or pursuant to any claims or assessment received by
it, except for any such taxes or assessments, if any, that are being
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves in conformity with GAAP
have been established. No material tax lien has been filed against Seller and
non-material tax lien filed against Seller is less than $250,000.

 

(xix) Investment Company Act; Other Regulations. Seller is not an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

 

(xx) Subsidiaries. As of the date of this Agreement, AIC has no material
Subsidiaries other than ACC, Aames Financial Corporation, Aames Funding
Corporation and Aames Investment Acceptance Corporation.

 

(xxi) ERISA. Each of Seller and its ERISA Affiliates is in compliance in all
material respects with the applicable provisions of ERISA and the Internal
Revenue Code and regulations and published interpretations thereunder. No ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events, is reasonably expected to result in liability
of the Seller or any of its ERISA affiliates which would be material to the
Seller or any of its ERISA Affiliates on a consolidated basis.

 

28



--------------------------------------------------------------------------------

(xxii) Closing Letters for Wet Ink Mortgage Loans. Other than in states where
prohibited or where other insurance applies, for each Wet Ink Mortgage Loan: (a)
Seller has entered into an escrow agreement or closing instruction letter with a
closing agent pursuant to which such closing agent is required to obtain a
complete Mortgage File for such Wet Ink Mortgage Loan as a condition to
disbursing Seller’s funds on account of the principal amount of such Mortgage
Loan; and (b) such closing agent is either a title insurance company licensed to
do business in the state where such Mortgaged Property is located (a “Licensed
Title Company”) or an abstract company or other agent for a Licensed Title
Company, in connection with which a Licensed Title Company has issued to Seller
an insured closing letter in customary form by which such Licensed Title Company
assumes responsibility for (among other things) such closing agent’s compliance
with clause “a” above.

 

(c) Seller represents and warrants to the Buyer that each Purchased Mortgage
Loan sold hereunder and each pool of Purchased Mortgage Loans sold in a
Transaction hereunder, as of the related Purchase Date, conforms to the
representations and warranties set forth in Exhibit V attached hereto and that
each Mortgage Loan delivered hereunder as Additional Loans or Substituted
Mortgage Loans, as of the date of such delivery, conforms to the representations
and warranties set forth in Exhibit V hereto. Seller further represents and
warrants to the Buyer that, as of the seventh Business Day of each month, the
Collateral Information delivered on such day with respect to each Purchased
Mortgage Loan is complete, true and correct. It is understood and agreed that
the representations and warranties set forth in Exhibit V hereto, if any, shall
survive delivery of the respective Mortgage File to Buyer or its designee
(including the Custodian).

 

(d) On the Purchase Date for any Transaction, Buyer and Seller shall each be
deemed to have made all the foregoing representations with respect to itself as
of such Purchase Date.

 

11. NEGATIVE COVENANTS OF THE SELLER

 

On and as of the date of this Agreement and each Purchase Date and until this
Agreement is no longer in force with respect to any Transaction, Seller
covenants that it will not:

 

(a) take any action which would directly or indirectly impair or adversely
affect Buyer’s title to or the value of the Purchased Mortgage Loans;

 

(b) pledge, assign, convey, grant, bargain, sell, set over, deliver or otherwise
transfer any interest in the Purchased Mortgage Loans to any person not a party
to this Agreement (other than in connection with a Whole Loan Sale or Permitted
Securitization consummated as provided herein) nor will the Seller create, incur
or permit to exist any lien, encumbrance or security interest in or on the
Purchased Mortgage Loans except as described in Section 6 of this Agreement; or

 

(c) (i) enter into any transaction of merger or consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation, winding up
or dissolution), (ii) sell

 

29



--------------------------------------------------------------------------------

all or substantially all of its assets or otherwise sell assets other than in
the ordinary course of business, (iii) change its name, identity, corporate
structure, state of incorporation or taxable status, or (iv) change its chief
executive office or its principal place of business.

 

(d) engage in any line or lines of business activity other than the businesses
now generally carried on by it;

 

(e) enter into any transaction (including any purchase, sale, lease or exchange
of property or the rendering of any service), with any Affiliate unless such
transaction is (i) otherwise permitted under this Agreement, (ii) in the
ordinary course of Seller’s business, and (iii) upon fair and reasonable terms
no less favorable to Seller than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate, or make a payment to any
Affiliate that is not otherwise permitted by this Agreement;

 

(f) except in the absence of the occurrence and continuance of an Event of
Default and so long as no Event of Default would result from such actions, make
any advance, loan (other than residential mortgage loans in the ordinary course
of business), extension of credit or capital contribution to, or purchase any
stock, bonds, notes, debentures or other securities of or any assets
constituting a business unit of, or make any other investment in, any Person,
except for advances, loans or investments in consolidated subsidiaries or to and
among Sellers;

 

(g) make any changes to its fiscal year except after prior written notice to
Buyer and Seller’s agreement to Buyer’s recalculation, in Buyer’s discretion, of
the financial covenants in Section 12(m);

 

(h) except in the absence of the occurrence and continuance of an Event of
Default and so long as no Event of Default would result from such actions, (i)
make any optional payment or prepayment on or redemption or purchase of any
Indebtedness, other than in the ordinary course of business or (ii) amend,
modify or change, or consent or agree to any amendment, modification or change
to any of the terms of any Indebtedness (other than any such amendment,
modification or change that would extend the maturity or reduce the amount of
any payment of principal thereof or that would reduce the rate or extend the
date for payment of interest thereon), other than in the ordinary course of
business under any such mortgage warehouse repurchase or financing facility;

 

(i) enter into any arrangement with any Person providing for the leasing by
Seller of real or personal property that has been or is to be sold or
transferred by Seller to such Person or to any other Person to whom funds have
been or are to be advanced by such Person on the security of such property or
rental obligations of Seller, other than in the ordinary course of business and
after written notice to Buyer;

 

(j) except in the absence of the occurrence and continuance of an Event of
Default and so long as no Event of Default would result from such actions,
declare or pay any dividend or make any other distribution on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement or other acquisition of
any shares of any class of Capital Stock of the Seller or any warrants or
options to purchase any such Capital Stock, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of the Seller;

 

30



--------------------------------------------------------------------------------

(k) enter into any agreement, other than this Agreement or an agreement entered
into pursuant to Section 11(l) below, that prohibits or limits the ability of
Seller to create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired;

 

(l) be liable for or create, assume, incur, guarantee, or in any manner become
liable, contingently or otherwise, in respect of any Indebtedness (including
Guarantee Obligations), except:

 

(i) the Transactions;

 

(ii) other Indebtedness to Buyer arising under this Agreement and the other
Facility Documents;

 

(iii) obligations in connection with operating expenses arising in the ordinary
course of Seller’s business;

 

(iv) Indebtedness relating solely to the acquisition or leasing of equipment
(including computers) used in the ordinary course of business and which may be
secured by such equipment, to the extent that such leases are ordinary and
customary in Seller’s industry, and the proceeds of which are not distributed to
Seller except as reimbursement for monies expended to fund the financing,
acquisition or leasing of such equipment;

 

(v) customary mortgage warehouse financing or repurchase facilities in the
ordinary course of business, after notice to Buyer and provided that Seller
provides to Buyer’s reasonable satisfaction a certification setting forth the
counterparty, maximum amount of borrowings or repurchases permitted under the
facility, and the original maturity date within five days of the closing
thereof; and

 

(vi) customary non-recourse mortgage financing through on balance sheet
securitization transactions by Seller in the ordinary course of business, after
notice to Buyer and provided that Seller provides to Buyer’s reasonable notice
setting forth the amount of the securitization within five days of the closing
thereof.

 

(m) amend or modify the Underwriting Guidelines in any material manner that will
relate to any new Transaction without first delivering the notice required under
Section 12(g) and obtaining Buyer’s prior written consent to any such amendment
or modification.

 

12. AFFIRMATIVE COVENANTS OF THE SELLER

 

For so long as this Agreement is in effect:

 

(a) Seller covenants that it will promptly notify Buyer of any material adverse
change in its business operations and/or financial condition.

 

31



--------------------------------------------------------------------------------

(b) Seller shall provide Buyer with copies of such documentation as Buyer may
reasonably request evidencing the truthfulness of the representations set forth
in Section 10, including but not limited to resolutions evidencing the approval
of this Agreement by Seller’s board of directors or loan committee and copies of
the minutes of the meetings of Seller’s board of directors or loan committee at
which this Agreement and the Transactions contemplated by this Agreement were
approved.

 

(c) Seller shall, at Buyer’s request, take all action necessary to ensure that
Buyer will have a first priority security interest in the Purchased Mortgage
Loans, including, among other things, filing such Uniform Commercial Code
financing statements as Buyer may reasonably request.

 

(d) Seller acknowledges that Buyer has the right to perform continuing due
diligence reviews with respect to the Purchased Mortgage Loans, for purposes of
verifying compliance with the representations, warranties and specifications
made hereunder, or otherwise. Seller agrees that upon reasonable prior notice to
Seller, Buyer or its authorized representatives will be permitted during normal
business hours to examine, inspect, make copies of, and make extracts of, the
Mortgage Files and any and all documents, records, agreements, instruments or
information relating to the Mortgage Loans in the possession, or under the
control, of Seller. Seller shall reimburse Buyer for any and all out-of-pocket
costs and expenses reasonably incurred by Buyer and its designees in connection
with Buyer’s on-going due diligence and auditing activities pursuant to this
Section 12(d).

 

(e) Seller shall notify Buyer no later than one (1) Business Day after obtaining
actual knowledge thereof, (i) if any event has occurred that constitutes an
Event of Default with respect to Seller or any event that with the giving of
notice or lapse of time, or both, would become an Event of Default with respect
to Seller and (ii) of any change if the Lockbox Bank, or any change affecting
the distribution of any Income between the Lockbox Bank and the Collection
Account Bank.

 

(f) Seller covenants that each Purchased Mortgage Loan subject to this Agreement
shall be serviced in accordance with Section 26 hereof.

 

(g) Seller covenants to provide Buyer with an advance copy of any proposed
material changes to Seller’s Underwriting Guidelines prior to the effectiveness
of any such change. Buyer shall use commercially reasonable efforts to notify
Seller within 7 Business Days of receipt of such notice of changes if such
changes are acceptable. If such changes are not acceptable to Buyer in its sole
discretion, Buyer shall not be obligated to purchase Mortgage Loans hereunder
that are originated in accordance with such changed Underwriting Guidelines.

 

(h) Seller covenants, upon request of Buyer after the occurrence of a Collateral
Deficit, which has not been cured by the immediately following day, to enter
into hedging transactions with respect to fixed rate Purchased Mortgage Loans in
order to protect adequately, in the reasonable judgment against interest rate
risks.

 

(i) Seller shall provide Buyer on each Purchase Date (with respect to Mortgage
Loan purchased on such date) and by no later than the seventh (7th) Business Day
of each month (with

 

32



--------------------------------------------------------------------------------

respect to all Mortgage Loans that are subject to Transactions as of the last
day of the preceding month), either by direct modem electronic transmission or
via a computer diskette, the Collateral Information in computer readable Excel
format with respect to all Purchased Mortgage Loans then subject to Transactions
and shall provide Buyer with other information with respect to the Mortgage
Loans and any additional reports as Buyer may reasonably request with respect to
the Mortgage Loans.

 

(j) Seller covenants to provide Buyer with the following financial and reporting
information:

 

(i) Within 90 days after the last day of its fiscal year, AIC’s audited
consolidated statements of income and balance sheets and statements of changes
in cash flow for such year and balance sheets as of the end of such year in each
case presented fairly in accordance with GAAP, and accompanied, in all cases, by
an unqualified report of Ernst & Young LLP or another nationally recognized
independent certified public accounting firm consented to by Buyer (which
consent shall not be unreasonably withheld);

 

(ii) Within 90 days after the last day of its fiscal year, AIC’s audited
consolidated statements of income and balance sheets as of the end of such year
in each case presented fairly in accordance with GAAP, and accompanied, in all
cases, by an unqualified report of Ernst & Young LLP or another nationally
recognized independent certified public accounting firm consented to by Buyer
(which consent shall not be unreasonably withheld);

 

(iii) Within 45 days after the last day of the first three fiscal quarters in
any fiscal year, AIC’s unaudited consolidated statements of income and balance
sheets and statements of changes in cash flow for such year and balance sheets
as of the end of such quarter in each case certified by a Responsible Officer as
fairly presenting the consolidated financial position of AIC and AIC’s
Subsidiaries as at the dates indicated and the results of their operations and
cash flow for the periods indicated in accordance with GAAP;

 

(iv) Within 45 days after the last day of the first three fiscal quarters in any
fiscal year, ACC’s unaudited consolidated statements of income and balance
sheets and statements of changes in cash flow for such year and balance sheets
as of the end of such quarter in each case certified by a Responsible Officer as
fairly presenting the consolidated financial position of ACC and ACC’s
Subsidiaries as at the dates indicated and the results of their operations and
cash flow for the periods indicated in accordance with GAAP;

 

(v) [Reserved]

 

(vi) Within 30 days after the last day of each calendar month, in any fiscal
year, Seller’s monthly report in substantially the form attached hereto as
Exhibit VIII;

 

(vii) As soon as available, copies of all proxy statements, financial
statements, and reports which AIC sends to its stockholders, and copies of all
regular, periodic and special reports, and all registration statements under the
Securities Act of 1933, as

 

33



--------------------------------------------------------------------------------

amended, which it files with the Securities and Exchange Commission or any
government authority which may be substituted therefor, or with any national
securities exchange;

 

(viii) Within 45 days after the last day of each of the first three fiscal
quarters and within 90 days after the last day of the fourth fiscal quarter in
any fiscal year, an officer’s certificate from the chief financial officer or
vice president of finance of AIC addressed to Buyer certifying the calculation
of Tangible Net Worth, including the valuation (and the assumptions used to
derive such valuation) of residual certificates, interest-only certificates and
other comparable instruments with respect to securitizations of mortgage loans
included in the calculation of such Tangible Net Worth;

 

(ix) Within 45 days after the last day of each of the first three fiscal
quarters and within 90 days after the last day of the fourth fiscal quarter in
any fiscal year, an officer’s certificate from the chief financial officer or
vice president of finance of Seller addressed to Buyer certifying that, as of
such fiscal quarter, (x) an officer of the Seller has completed a review of
Seller’s activities under the terms of this Agreement, and based on such review
Seller is in compliance with all of the terms, conditions and requirements of
this Agreement (such certification to include a calculation on a quarterly basis
of the financial tests set forth in Sections 13(xii) – (xviii)), and (y) no
Event of Default exists, except as disclosed in such officer’s certificate;

 

(x) Within 3 days after entering into any hedging transactions described in
subsection (h) above, evidence of such hedging transactions reasonably
satisfactory to Buyer.

 

(k) Seller covenants to repurchase or substitute pursuant to Section 9 hereof
any Mortgage Loan, within two Business Days following written notice from Buyer,
which as to a representation or warranty made by Seller set forth in Exhibit V
hereto proves to be incorrect or untrue in any material respect.

 

(l) Each Seller covenants to notify in writing to Buyer, within seven Business
Days following the execution thereof by the parties thereto, of each material
agreement or instrument entered into after the date of this Agreement by Seller
or any of its Subsidiaries with respect to indebtedness for borrowed money.

 

(m) Each Seller shall (i) preserve and maintain its legal existence and all of
its material rights, privileges, licenses and franchises; (ii) comply in all
material respects with all Requirements of Laws (including, without limitation,
all environmental laws and local, municipal, state or Federal ordinances,
regulations or statutes regarding Predatory Lending Practices) and Contractual
Obligations; and (iii) keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied.
Seller shall maintain, and shall make available to Buyer upon request, written
policies and procedures to determine whether any Mortgage Loan contains any
terms, or carries or carried any fees, charges or other costs, such that the
requirements of the Home Ownership Equity Protection Act, 15 U.S.C. Section 1639
and 12 C.F.R. Section 226.32 – Requirements for Certain Closed-End Home
Mortgages, are applicable.

 

34



--------------------------------------------------------------------------------

(n) In the event that the Seller or any of its Affiliates enters into a
warehouse facility or other funding vehicle with any other Person (including,
without limitation, a transaction with a new counterparty or a renewal of an
existing relationship) that is structured utilizing a “true sale” of mortgage
loans to a bankruptcy-remote non-consolidated special purpose entity (“SPE”),
Buyer shall have the right to restructure the Agreement and replace the
Agreement with a facility structured through an SPE.

 

(o) In the event the Seller proposes to amend any material economic or financial
terms of any of the Seller’s other lending or financing facilities (including,
without limitation, mortgage loan warehouse, residual financing, working capital
or repurchase facilities) with other lenders, then the Seller shall notify the
Buyer of such amendment.

 

(p) Seller shall maintain insurance with financially sound and reputable
insurance companies, and with respect to property and risks of a character
usually maintained by entities engaged in the same or similar business similarly
situated, against loss, damage and liability of the kinds and in the amounts
customarily maintained by such entities. In addition, Seller shall obtain and
maintain at its own expense and keep in full force and effect throughout the
term of this Agreement a blanket fidelity bond and an errors and omissions
insurance policy covering its officers and employees and other Persons acting on
behalf of it in amounts at least equal to such amounts as are required by
criteria set forth by Fannie Mae for its approved Seller/Servicers.

 

(q) Seller shall give notice to Buyer, immediately upon (and in any event not
more than one Business Day after) Seller obtaining notice thereof, of

 

(i) the occurrence of any default or Event of Default on the part of Seller;

 

(ii) any default or litigation related to any Collateral, any event or change in
circumstances that has a material adverse effect and any event or change in
circumstances that could reasonably be expected to have a material adverse
effect;

 

(iii) with respect to any Purchased Mortgage Loan, if Seller acquires knowledge
that the Mortgaged Property violates environmental law or has been materially
damaged so as to affect adversely the value as collateral of such Mortgage Loan;
and

 

(iv) any representation or warranty as to any Purchased Mortgage Loan (as set
forth in Exhibit V) becomes incorrect or untrue in any material respect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Seller setting forth details of the occurrence referred
to therein and stating what action Seller has taken or proposes to take with
respect thereto.

 

13. EVENTS OF DEFAULT

 

(a) If any of the following events (each an “Event of Default”) occur, Seller
and Buyer shall have the rights set forth in Section 14, as applicable:

 

(i) Seller or Buyer fails to satisfy or perform any material obligation or
covenant under this Agreement;

 

35



--------------------------------------------------------------------------------

(ii) an Act of Insolvency occurs with respect to Seller;

 

(iii) any representation (excluding the representations and warranties made with
respect to the Mortgage Loans set forth on Exhibit V hereto) made by Seller
shall have been incorrect or untrue in any material respect when made or
repeated or deemed to have been made or repeated;

 

(iv) Seller or Buyer shall admit its inability to, or its intention not to,
perform any of its obligations hereunder;

 

(v) any governmental, regulatory, or self-regulatory authority takes any action
to remove, limit, restrict, suspend or terminate the rights, privileges, or
operations of the Seller or any of its Affiliates, including suspension as an
issuer, lender or seller/servicer of mortgage loans, which suspension has a
material adverse effect on the ordinary business operations of Seller, and which
continues for more than 24 hours;

 

(vi) Seller dissolves, merges or consolidates with another entity (unless (A) it
is the surviving party or (B) the entity into which it mergers has equity and a
market value of at least that of the Seller immediately prior to such merger and
such entity expressly assumes the obligations of the Seller at the time of such
merger), or sells, transfers, or otherwise disposes of a material portion of its
business or assets, except for the sale or transfer of Mortgage Loans in the
ordinary course of business;

 

(vii) Buyer, in its good faith judgment, believes that there has been a material
adverse change in the business, operations, corporate structure or financial
condition of Seller or that Seller will not meet any of its obligations under
any Transaction pursuant to this Agreement, this Agreement or any other
agreement between the parties;

 

(viii) Seller or any of its Subsidiaries shall fail to perform or shall violate
any other material agreement or instrument between any of them and Buyer or any
of its Affiliates and such failure or violation continues unremedied after any
applicable grace period therefor, or Seller or any of its Subsidiaries shall
fail to pay when due or within any applicable grace period therefor any portion
of any single obligation constituting indebtedness of Seller or any of its
Subsidiaries in excess of $1,000,000; or any default or other event shall occur
under or with respect to any agreement under which any single obligation
constituting indebtedness of Seller or any of its Subsidiaries in excess of
$1,000,000 was created or is governed, the effect of which is to cause, or to
permit the holder or holder of such indebtedness to cause, such indebtedness to
become due prior to its stated maturity; or any single obligation constituting
indebtedness of Seller or any of its Subsidiaries in excess of $1,000,000 shall
be declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled payment), prior to the stated maturity thereof;

 

(ix) a final judgment by any competent court in the United States of America for
the payment of money in an amount of at least $1,000,000 is rendered against the
Seller, and the same remains undischarged or unpaid for a period of sixty (60)
days during which execution of such judgment is not effectively stayed;

 

36



--------------------------------------------------------------------------------

(x) this Agreement shall for any reason cease to create a valid, first priority
security interest in any of the Purchased Mortgage Loans purported to be covered
hereby or the Buyer’s security interest shall become unperfected;

 

(xi) a Market Value Collateral Deficit or Securitization Value Collateral
Deficit occurs with respect to Seller or Buyer, as applicable, and is not
eliminated within the time period specified in Section 4(b);

 

(xii) Tangible Net Worth of AIC shall at any time be less than $250,000,000 plus
50% of any additional equity raised in a public offering by AIC;

 

(xiii) [Reserved];

 

(xiv) the Leverage Ratio shall exceed 15.0 to 1.0 at any time;

 

(xv) the Adjusted Leverage Ratio shall exceed 5.50 to 1.0 at any time
thereafter;

 

(xvi) the aggregate amount of the AIC’s cash, Cash Equivalents and available
borrowing capacity on unencumbered assets that could be drawn against (taking
into account required haircuts) under committed warehouse or working capital
facilities, on a consolidated basis and on any given day, shall be less than
$65,000,000 at any time;

 

(xvii) [Reserved];

 

(xviii) for any two consecutive fiscal quarters of AIC, commencing with respect
to the two consecutive fiscal quarters ending on June 30, 2005 AIC and its
Subsidiaries shall incur a loss on a consolidated basis in accordance with GAAP;
or

 

(xix) any Person or entity or any group (within the meaning of Section 13(d)(3)
of the Securities Exchange Act of 1934, as amended) of Persons and/or entities,
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended), directly or indirectly, in one or more transactions, of
securities of either Seller (or other securities convertible into such
securities) representing more than 50% of the combined voting power of all
securities of Seller entitled to vote in the election of directors (other than
the Person or entities owning such securities on the date of this Agreement).

 

14. REMEDIES

 

(a) If an Event of Default occurs with respect to Seller, the following rights
and remedies are available to Buyer:

 

(i) At the option of Buyer, exercised by written notice to Seller (which option
shall be deemed to have been exercised, even if no notice is given, immediately
upon the occurrence of an Act of Insolvency), the Repurchase Date for each
Transaction hereunder shall be deemed immediately to occur.

 

37



--------------------------------------------------------------------------------

(ii) If Buyer exercises or is deemed to have exercised the option referred to in
subsection (a)(i) of this Section,

 

(A) Seller’s obligations hereunder to repurchase all Purchased Mortgage Loans in
such Transactions shall thereupon become immediately due and payable,

 

(B) to the extent permitted by applicable law, the Repurchase Price with respect
to each such Transaction shall be increased by the aggregate amount obtained by
daily application of, on a 360 day per year basis for the actual number of days
during the period from and including the date of the exercise or deemed exercise
of such option to but excluding the date of payment of the Repurchase Price as
so increased, (x) for each such Transaction, the related Pricing Rate plus 2.0%
to (y) the Repurchase Price for such Transaction as of the Repurchase Date as
determined pursuant to subsection (a)(i) of this Section (decreased as of any
day by (I) any amounts actually in the possession of Buyer pursuant to clause
(C) of this subsection, (II) any proceeds from the sale of Purchased Mortgage
Loans applied to the Repurchase Price pursuant to subsection (a)(xii) of this
Section, and (III) any amounts applied to the Repurchase Price pursuant to
subsection (a)(iii) of this Section), and

 

(C) all Income actually received by the Buyer or its designee (including the
Custodian) pursuant to Section 5 shall be applied to the aggregate unpaid
Repurchase Price owed by Seller.

 

(iii) After one Business Day’s notice to Seller (which notice need not be given
if an Act of Insolvency shall have occurred, and which may be the notice given
under subsection (a)(i) of this Section), Buyer may (A) immediately sell,
without notice or demand of any kind, at a public or private sale and at such
price or prices Buyer may reasonably deem satisfactory any or all Purchased
Mortgage Loans subject to a Transaction hereunder or (B) in its sole discretion
elect, in lieu of selling all or a portion of such Purchased Mortgage Loans, to
give Seller credit for such Purchased Mortgage Loans in an amount equal to the
Market Value of the Purchased Mortgage Loans against the aggregate unpaid
Repurchase Price and any other amounts owing by Seller hereunder. The proceeds
of any disposition of Purchased Mortgage Loans shall be applied first to the
costs and expenses incurred by Buyer in connection with Seller’s default; second
to costs of cover and/or related hedging transactions relating to Transactions
and to losses, damages, costs or expenses directly arising or resulting from the
occurrence of the Event of Default; third to the Repurchase Price; and fourth to
any other outstanding obligation of Seller to Buyer or its Affiliates.

 

(iv) The parties recognize that it may not be possible to purchase or sell all
of the Purchased Mortgage Loans on a particular Business Day, or in a
transaction with the same purchaser, or in the same manner because the market
for such Purchased Mortgage Loans may not be liquid. In view of the nature of
the Purchased Mortgage Loans, the parties agree that liquidation of a
Transaction or the underlying Purchased Mortgage Loans does not require a public
purchase or sale and that a good faith private purchase or

 

38



--------------------------------------------------------------------------------

sale shall be deemed to have been made in a commercially reasonable manner.
Accordingly, Buyer may elect, in its sole discretion, the time and manner of
liquidating any Purchased Mortgage Loan and nothing contained herein shall (A)
obligate Buyer to liquidate any Purchased Mortgage Loan on the occurrence of an
Event of Default or to liquidate all Purchased Mortgage Loans in the same manner
or on the same Business Day or (B) constitute a waiver, in whole or in part, of
any right or remedy of Buyer. However, in recognition of the parties’ agreement
that the Transactions hereunder have been entered into in consideration of and
in reliance upon the fact that all Transactions hereunder constitute a single
business and contractual relationship and that each Transaction has been entered
into in consideration of the other Transactions, the parties further agree that
Buyer shall use its reasonable efforts to liquidate all Transactions hereunder
upon the occurrence of an Event of Default as quickly as is prudently possible
in the reasonable judgment of Buyer.

 

(v) Buyer shall, without regard to the adequacy of the security for the Seller’s
obligations under this Agreement, be entitled to the appointment of a receiver
by any court having jurisdiction, without notice, to take possession of and
protect, collect, manage, liquidate, and sell the Collateral or any portion
thereof, and collect the payments due with respect to the Collateral or any
portion thereof. Seller shall pay all costs and expenses incurred by Buyer in
connection with the appointment and activities of such receiver.

 

(vi) Seller agrees that Buyer may obtain an injunction or an order of specific
performance to compel Seller to fulfill its obligations as set forth in Section
25, if Seller fails or refuses to perform its obligations as set forth therein.

 

(vii) Seller shall be liable to Buyer for the amount of all expenses, reasonably
incurred by Buyer in connection with or as a consequence of an Event of Default,
including, without limitation, reasonable legal fees and expenses and reasonable
costs incurred in connection with hedging or covering transactions relating to
Transactions.

 

(viii) Buyer shall have all the rights and remedies provided herein, provided by
applicable federal, state, foreign, and local laws (including, without
limitation, the rights and remedies of a secured party under the Uniform
Commercial Code of the State of New York, to the extent that the Uniform
Commercial Code is applicable, and the right to offset any mutual debt and
claim), in equity, and under any other agreement between Buyer and Seller.

 

(ix) Buyer may exercise one or more of the remedies available to Buyer
immediately upon the occurrence of an Event of Default and, except to the extent
provided in subsections (a)(i) and (iii) of this Section, at any time thereafter
without notice to Seller. All rights and remedies arising under this Agreement
as amended from time-to-time hereunder are cumulative and not exclusive of any
other rights or remedies which Buyer may have.

 

(x) In addition to its rights hereunder, Buyer shall have the right to proceed
against any assets of Seller which may be in the possession of Buyer or its
agent on

 

39



--------------------------------------------------------------------------------

Buyer’s behalf including the right to liquidate such assets and to set off the
proceeds against monies owed by Seller to Buyer pursuant to this Agreement.
Buyer may set off cash, the proceeds of the liquidation of the Purchased
Mortgage Loans, any Collateral or its proceeds, and all other sums or
obligations owed by Seller to Buyer against all of Seller’s obligations to
Buyer, whether under this Agreement, under a Transaction, or under any other
agreement between the parties, or otherwise, whether or not such obligations are
then due, without prejudice to Buyer’s right to recover any deficiency. Any
cash, proceeds, or property in excess of any amounts due, or which Buyer
reasonably believes may become due, to it from Seller shall be returned to
Seller after satisfaction of all obligations of Seller to Buyer.

 

(xi) Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and Seller hereby expressly waives any defenses Seller might
otherwise have to require Buyer to enforce its rights by judicial process.
Seller also waives any defense Seller might otherwise have arising from the use
of nonjudicial process, enforcement and sale of all or any portion of the
Collateral, or from any other election of remedies. Seller recognizes that
nonjudicial remedies are consistent with the usages of the trade, are responsive
to commercial necessity and are the result of a bargain at arm’s length.

 

(xii) Buyer and Seller hereby agree that sales of the Purchased Mortgage Loans
shall be deemed to include and permit the sales of Purchased Mortgaged Loans
pursuant to a securities offering. The net proceeds of any such sale shall be
applied to reduce the Repurchase Price of outstanding Transactions.

 

(b) If an Event of Default occurs with respect to Buyer, the following rights
and remedies are available to Seller upon advance written notice of the same to
Buyer:

 

(i) Upon tender by Seller of payment of the aggregate Repurchase Price for all
such Transactions, Buyer’s right, title and interest in all Purchased Mortgage
Loans subject to such Transactions shall be deemed transferred to Seller, and
Buyer shall deliver or cause to be transferred all such Purchased Mortgage Loans
to Seller or its designee at Buyer’s expense.

 

(ii) If Seller exercises the option referred to in subsection (b)(i) of this
Section and Buyer fails to deliver or cause to be delivered the Purchased
Mortgage Loans to Seller or its designee, after one Business Day’s notice to
Buyer, Seller may (A) purchase Mortgage Loans (“Replacement Loans”) that are as
similar as is reasonably practicable in characteristics, outstanding principal
amounts (as a pool) and interest rate to any Purchased Mortgage Loans that are
not delivered by Buyer to Seller or its designee as required hereunder or (B) in
its sole discretion elect, in lieu of purchasing Replacement Loans, to be deemed
to have purchased Replacement Loans at a price therefor on such date, equal to
the Market Value of the Purchased Mortgage Loans.

 

(iii) Buyer shall be liable to the Seller (A) with respect to Purchased Mortgage
Loans (other than Additional Loans), for any excess of the price paid (or deemed
paid) by Seller for Replacement Loans therefor over the Repurchase Price for
such Purchased

 

40



--------------------------------------------------------------------------------

Mortgage Loans and (B) with respect to Additional Loans, for the price paid (or
deemed paid) by Seller for the Replacement Loans therefor. In addition, Buyer
shall be liable to Seller for interest on such remaining liability with respect
to each such purchase (or deemed purchase) of Replacement Loans calculated on a
360-day year basis for the actual number of days during the period from and
including the date of such purchase (or deemed purchase) until paid in full by
Buyer. Such interest shall be at the greater of the Pricing Rate or the Prime
Rate.

 

(iv) Buyer shall be liable to Seller for the amount of all expenses reasonably
incurred by Seller in connection with or as a consequence of an Event of Default
with respect to Buyer, including, without limitation, reasonable legal fees and
expenses and reasonable costs incurred in connection with covering existing
hedging transactions with respect to the Purchased Mortgage Loans.

 

(v) Seller shall have all the rights and remedies provided herein, provided by
applicable federal, state, foreign, and local laws, in equity, and under any
other agreement between Buyer and Seller, other than as set forth in Section
3(j).

 

(vi) Seller may exercise one or more of the remedies available to Seller
immediately upon the occurrence of an Event of Default with respect to Buyer and
at any time thereafter without notice to Buyer. All rights and remedies arising
under this Agreement as amended from time-to-time hereunder are cumulative and
not exclusive of any other rights or remedies which Seller may have.

 

15. ADDITIONAL CONDITION

 

Seller shall, on the date of the initial Transaction hereunder and, upon the
request of Buyer, on the date of any subsequent Transaction, cause to be
delivered to Buyer, with reliance thereon permitted as to any Person that
purchases the Purchased Mortgage Loan from Buyer in a repurchase transaction, a
favorable opinion or opinions of counsel with respect to the matters set forth
in Exhibit IV attached hereto.

 

16. SINGLE AGREEMENT

 

Buyer and Seller acknowledge that, and have entered hereunto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and that each has been entered into in consideration of the other
Transactions. Accordingly, each of Buyer and Seller agrees (i) to perform all of
its obligations in respect of each Transaction hereunder, and that a default in
the performance of any such obligations shall constitute a default by it in
respect of all Transactions hereunder, (ii) that each of them shall be entitled
to set off claims and apply property held by them in respect of any Transaction
against obligations owing to them in respect of any other Transactions hereunder
and (iii) that payments, deliveries, and other transfers made by either of them
in respect of any Transaction shall be deemed to have been made in consideration
of payments, deliveries, and other transfers in respect of any other
Transactions hereunder, and the obligations to make any such payments,
deliveries, and other transfers may be applied against each other and netted;
provided, however, that the parties hereto acknowledge and agree that

 

41



--------------------------------------------------------------------------------

each Purchased Mortgage Loan is identified and unique and nothing in this
Agreement should limit or reduce Buyer’s obligation to deliver the Purchased
Mortgage Loans to Seller as and when provided herein.

 

17. NOTICES AND OTHER COMMUNICATIONS

 

Unless another address is specified in writing by the respective party to whom
any written notice or other communication is to be given hereunder, all such
notices or communications shall be in writing or confirmed in writing and
delivered at the respective addresses set forth in the form of Confirmation set
forth in Exhibit I.

 

18. ENTIRE AGREEMENT; SEVERABILITY

 

This Agreement together with the applicable Confirmation constitutes the entire
understanding between Buyer and Seller with respect to the subject matter it
covers and shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions involving
Purchased Mortgage Loans. By acceptance of this Agreement, Buyer and Seller
acknowledge that they have not made, and are not relying upon, any statements,
representations, promises or undertakings not contained in this Agreement. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

 

19. NON-ASSIGNABILITY; PARTICIPATIONS

 

(a) The rights and obligations of the parties under this Agreement and under any
Transaction shall not be assigned by Seller without the prior written consent of
Buyer. Subject to the foregoing, this Agreement and any Transactions shall be
binding upon and shall inure to the benefit of the parties and their respective
successors and assigns. Nothing in this Agreement express or implied, shall give
to any person, other than the parties to this Agreement and their successors
hereunder, any benefit or any legal or equitable right, power, remedy or claim
under this Agreement.

 

(b) Without limiting the foregoing or any other provision of this Agreement,
Buyer may sell participations to one or more entities in or to all or a portion
of its Transferable Interests; provided, that (i) Buyer’s obligations under this
Agreement shall remain unchanged; and (ii) Buyer shall remain solely responsible
to Seller for the performance of such obligations, and Seller shall continue to
deal solely and directly with Buyer in connection with Buyer’s rights and
obligations under this Agreement and the other Facility Documents. Seller agrees
that each participant shall be entitled to the benefits of Sections 3(h), 3(i)
and 21 of this Agreement with respect to its participation in any portion of the
Transactions and this facility as if it were Buyer hereunder; provided, however,
that such benefits shall not exceed in the aggregate that amount the Buyer would
have been entitled to receive had Buyer sold no such participations. Buyer may
furnish information concerning Seller in accordance with Section 30(g) of this
Agreement from time to time to participants (including prospective
participants); provided that such participant or prospective participant agrees
to hold such information subject to the confidentiality provisions of this
Agreement.

 

42



--------------------------------------------------------------------------------

20. TERMINABILITY

 

(a) This Agreement shall terminate upon the earlier of (i) the Final Repurchase
Date or (ii) written notice from Seller to Buyer to such effect pursuant to
Section 14 hereof, except that this Agreement shall, notwithstanding the above
clauses, remain applicable to any Transaction then outstanding.

 

(b) Buyer may, in its sole and absolute discretion, terminate this Agreement if,
within 30 days after notice from Buyer to Seller stating that Buyer does not
agree with the valuation (and the assumptions used to derive such valuation) of
residual certificates, interest-only certificates and other comparable
instruments with respect to securitizations of mortgage loans included in the
calculation of Tangible Net Worth as certified in the certificate delivered to
Buyer pursuant to Section 12(j)(viii), Buyer and Seller do not agree on such
valuation. Upon any such termination, the Repurchase Price of all Transactions
shall become immediately due and payable.

 

(c) Notwithstanding any termination of this Agreement or the occurrence of an
Event of Default, all of the representations and warranties hereunder (including
those made in Exhibit V) shall continue and survive.

 

21. INDEMNIFICATION

 

Seller agrees to hold Buyer harmless from and indemnify Buyer (and its
directors, officers, employees and agents) against all liabilities, losses,
damages, judgments, reasonably incurred out-of-pocket costs and expenses of any
kind which may be imposed on, incurred by or asserted against Buyer
(collectively, the “Costs”) relating to or arising out of the Transactions or
this Agreement, including reasonable legal costs and settlement costs, except if
such losses, liabilities, claims, damages or expenses result from the gross
negligence or willful misconduct of the indemnified party. Without limiting the
generality of the foregoing, Seller agrees to hold Buyer harmless from and
indemnify Buyer against all Costs with respect to all Mortgage Loans relating to
or arising out of any violation or alleged violation of any environmental law,
rule or regulation or any consumer credit laws, including without limitation
ERISA, the Truth in Lending Act, the Home Ownership and Equity Protection Act
and/or the Real Estate Settlement Procedures Act, that, in each case, results
from anything other than Buyer’s gross negligence or willful misconduct. In any
suit, proceeding or action brought by Buyer in connection with any Mortgage Loan
for any sum owing thereunder, or to enforce any provisions of any Mortgage Loan,
Seller will save, indemnify and hold Buyer harmless from and against all
expense, loss or damage suffered by reason of any defense, set-off,
counterclaim, recoupment or reduction or liability whatsoever of the account
debtor or obligor thereunder or arising out of any other agreement, indebtedness
or liability at any time owing to or in favor of such account debtor or obligor
or its successors from Seller. Seller also agrees to reimburse Buyer as and when
billed by Buyer for all Buyer’s ongoing due diligence and auditing expenses and
costs and expenses incurred in connection with the enforcement or the
preservation of Buyer’s rights under this Agreement or any Transaction
contemplated hereby, including without limitation the reasonable fees and
disbursements of its counsel and other third party agents. Seller hereby
acknowledges that the obligation of Seller hereunder is a recourse obligation of
Seller.

 

43



--------------------------------------------------------------------------------

22. GOVERNING LAW

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAW PRINCIPLES THEREOF.

 

23. CONSENT TO JURISDICTION AND ARBITRATION

 

The parties irrevocably agree to submit to the personal jurisdiction of the
United States District Court for the Southern District of New York, the parties
irrevocably waiving any objection thereto. If, for any reason, federal
jurisdiction is not available, and only if federal jurisdiction is not
available, the parties irrevocably agree to submit to the personal jurisdiction
of the Supreme Court of the State of New York, the parties irrevocably waiving
any objection thereto. Notwithstanding the foregoing two sentences, at either
party’s sole option exercisable at any time not later than thirty (30) days
after an action or proceeding has been commenced, the parties agree that the
matter may be submitted to binding arbitration in accordance with the commercial
rules of the American Arbitration Association then in effect in the State of New
York and judgment upon any award rendered by the arbitrator may be entered in
any court having jurisdiction thereof within the City, County and State of New
York; provided, however, that the arbitrator shall not amend, supplement, or
reform in any regard this Agreement or the terms of any Confirmation, the rights
or obligations of any party hereunder or thereunder, or the enforceability of
any of the terms hereof or thereof. Any arbitration shall be conducted before a
single arbitrator who shall be reasonably familiar with repurchase transactions
and the secondary mortgage market in the City, County, and State of New York.

 

24. NO WAIVERS, ETC.

 

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver, in whole or in part, of its
right to exercise any other remedy hereunder. No modification or waiver of any
provision of this Agreement and no consent by any party to a departure herefrom
shall be effective unless and until such shall be in writing and duly executed
by both of the parties hereto. Any such waiver or modification shall be
effective only in the specific instance and for the specific purpose for which
it was given.

 

25. INTENT

 

The parties understand and intend that this Agreement and each Transaction
hereunder constitute a “repurchase agreement” and a “securities contract” as
those terms are defined under the relevant provisions of Title 11 of the United
States Code, as amended.

 

26. SERVICING

 

(a) Notwithstanding the purchase and sale of the Purchased Mortgage Loans
hereby, Seller shall continue to service the Purchased Mortgage Loans for the
benefit of Buyer and, if Buyer shall exercise its rights to pledge or
hypothecate the Purchased Mortgage Loan prior to the related Repurchase Date
pursuant to Section 8, Buyer’s assigns; provided, however, that the obligations
of Seller to service the Purchased Mortgage Loans shall cease upon the payment
by

 

44



--------------------------------------------------------------------------------

Seller to Buyer of the Repurchase Price therefor. Seller shall service the
Purchased Mortgage Loans in accordance with the servicing standards maintained
by other prudent mortgage lenders with respect to mortgage loans similar to the
Purchased Mortgage Loans.

 

(b) Seller agrees that Buyer is the owner of all servicing records, including
but not limited to any and all servicing agreements, files, documents, records,
data bases, computer tapes, copies of computer tapes, proof of insurance
coverage, insurance policies, appraisals, other closing documentation, payment
history records, and any other records relating to or evidencing the servicing
of Purchased Mortgage Loans (the “Servicing Records”). Seller grants Buyer a
security interest in all servicing fees and rights relating to the Mortgage
Loans and all Servicing Records to secure the obligation of the Seller or its
designee to service in conformity with this Section and any other obligation of
Seller to Buyer. Seller covenants to, and will cause each servicer and
subservicer to, segregate such Servicing Records from any and all servicing
agreements, files, documents, records, data bases, computer tapes, copies of
computer tapes, proof of insurance coverage, insurance policies, appraisals,
other closing documentation, payment history records, and any other records
relating to or evidencing the servicing of Mortgage Loans which are not
Purchased Mortgage Loans and to safeguard such Servicing Records and to deliver
them promptly to Buyer or its designee (including the Custodian) at Buyer’s
request.

 

(c) Upon the occurrence and continuance of an Event of Default, Buyer may, in
its sole discretion, (i) sell its right to the Purchased Mortgage Loans on a
servicing released basis or (ii) terminate the Seller as servicer of the
Purchased Mortgage Loans with or without cause, in each case without payment of
any termination fee.

 

(d) Seller shall not employ sub-servicers (other than an Affiliate of Seller) to
service the Purchased Mortgage Loans without the prior written approval of
Buyer.

 

(e) Seller shall cause any sub-servicer hereunder to execute a letter agreement
with Buyer acknowledging Buyer’s security interest and agreeing that, upon
notice from Buyer (or the Custodian on its behalf) that an Event of Default has
occurred and in continuing hereunder, it shall deposit all Income with respect
to the Purchased Mortgage Loans in the account specified in the third sentence
of Section 5(a).

 

(f) Upon the occurrence and continuance of an Event of Default, Buyer shall have
the right, in its sole discretion, to appoint a Backup Servicer that will (i)
become the successor servicer of the Purchased Mortgage Loans or (ii) serve as a
backup servicer of the Purchased Mortgage Loans until such time as Buyer shall
elect to appoint the Backup Servicer as successor servicer of the Purchased
Mortgage Loans. In connection with the appointment of a Backup Servicer, Buyer
may make such arrangements for the compensation of Backup Servicer out of Income
on the Mortgage Loans or otherwise as Buyer and such Backup Servicer shall
agree. If Backup Servicer is appointed to act as a “backup servicer” of the
Purchased Mortgage Loans, Seller shall provide Backup Servicer with such data,
files and information, in form, format and content as Backup Servicer may
request, in order to permit Backup Servicer to service the Mortgage Loans in
accordance with Accepted Servicing Practices; all such data, files and
information shall be updated by Seller on a monthly basis as required by Backup
Servicer.

 

45



--------------------------------------------------------------------------------

(g) If Backup Servicer is appointed by Buyer to act as a successor servicer of
the Purchased Mortgage Loans in accordance with Section 25(f), Seller (in its
capacity as servicer hereunder) shall discharge its servicing duties and
responsibilities during the period from the date it acquires knowledge of such
transfer of servicing until the effective date thereof with the same degree of
diligence and prudence that it is obligated to exercise under this Agreement,
and shall take no action whatsoever that might impair or prejudice the rights or
financial condition of Backup Servicer. Within five (5) Business Days of the
appointment of Backup Servicer to act as successor servicer of the Mortgage
Loans, Seller shall prepare, execute and deliver to Backup Servicer any and all
documents and other instruments, place in such successor’s possession all
Servicing Records, and do or cause to be done all other acts or things necessary
or appropriate to effect the transfer of servicing to Backup Servicer, including
but not limited to the transfer and endorsement of the Mortgage Notes and
related documents, and the preparation and recordation of Assignments of
Mortgage. Seller shall cooperate with Buyer and Backup Servicer in effecting the
transfer of servicing responsibilities to Backup Servicer, including execution
and delivery of servicing transfer notices to Mortgagors, taxing authorities and
insurance companies, the transfer to Backup Servicer for administration by it of
all Income with respect to the Mortgage Loans which shall at the time be held or
received by Seller. Seller shall deliver immediately to Backup Servicer the
funds in the Collection Account and Escrow Account not held pursuant to
Collection Account Agreements and all Mortgage Loan documents and related
documents and statements held by it hereunder and Seller shall account for all
funds and shall execute and deliver such instruments and do such other things as
may reasonably be required to more fully and definitively vest in Backup
Servicer all such rights, powers, duties, responsibilities, obligations and
liabilities of Seller as servicer of the Purchased Mortgage Loans.

 

27. DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

 

The parties acknowledge that they have been advised that in the case of
Transactions in which one of the parties is an “insured depository institution”
as that term is defined in Section 1831(a) of Title 12 of the United States
Code, as amended, funds held by the financial institution pursuant to a
Transaction hereunder are not a deposit and therefore are not insured by the
Federal Deposit Insurance Corporation, the Savings Association Insurance Fund or
the Bank Insurance Fund, as applicable.

 

28. NETTING

 

If Buyer and Seller are “financial institutions” as now or hereinafter defined
in Section 4402 of Title 12 of the United States Code (“Section 4402”) and any
rules or regulations promulgated thereunder:

 

(a) All amounts to be paid or advanced by one party to or on behalf of the other
under this Agreement or any Transaction hereunder shall be deemed to be “payment
obligations” and all amounts to be received by or on behalf of one party from
the other under this Agreement or any Transaction hereunder shall be deemed to
be “payment entitlements” within the meaning of Section 4402, and this Agreement
shall be deemed to be a “netting contract” as defined in Section 4402.

 

46



--------------------------------------------------------------------------------

(b) The payment obligations and the payment entitlements of the parties hereto
pursuant to this Agreement and any Transaction hereunder shall be netted as
follows. In the event that either party (the “Defaulting Party”) shall fail to
honor any payment obligation under this Agreement or any Transaction hereunder,
the other party (the “Nondefaulting Party”) shall be entitled to reduce the
amount of any payment to be made by the Nondefaulting Party to the Defaulting
Party by the amount of the payment obligation that the Defaulting Party failed
to honor.

 

29. JOINT AND SEVERAL

 

Each of the Sellers signatory hereto shall be jointly and severally liable for
the obligations of Seller hereunder and under the other Transaction Documents.

 

30. MISCELLANEOUS

 

(a) Time is of the essence under this agreement and all Transactions and all
references to a time shall mean New York time in effect on the date of the
action unless otherwise expressly stated in this Agreement.

 

(b) Buyer shall be authorized to accept orders and take any other action
affecting any accounts of the Seller in response to instructions given in
writing by any authorized officer of Seller listed on Exhibit VII hereto, as
such list may be amended in writing from time to time. Seller shall indemnify
Buyer, defend, and hold Buyer harmless from and against any and all liabilities,
losses, damages, costs, and expenses of any nature arising out of or in
connection with any action taken by Buyer in response to such instructions
received or reasonably believed to have been received from such authorized
officers of Seller.

 

(c) If there is any conflict between the terms of this Agreement or any
Transaction entered into hereunder and the Custodial Agreement, this Agreement
shall prevail.

 

(d) If there is any conflict between the terms of a Confirmation or a corrected
Confirmation issued by the Buyer and this Agreement, the Confirmation shall
prevail.

 

(e) This Agreement may be executed in counterparts, each of which so executed
shall be deemed to be an original, but all of such counterparts shall together
constitute but one and the same instrument.

 

(f) The Seller shall be responsible for the reasonable out-of-pocket costs and
expenses incurred by Buyer in connection with the preparation, execution,
delivery and administration of the Facility Documents. Seller agrees to
reimburse Buyer for all reasonable out-of-pocket costs and expenses of Buyer
incurred in connection with any amendment or waiver with respect thereto of this
Agreement requested by Seller (including, without limitation, the fees, expenses
and disbursement of outside counsel to Buyer).

 

(g) Seller and Buyer agree to maintain the confidentiality of this Agreement and
its terms and agree not to disclose this Agreement or its terms to any other
party other than (i) participants or prospective participants who agree to hold
this Agreement and any such information in confidence in accordance with the
provisions hereof, (ii) principals of the parties

 

47



--------------------------------------------------------------------------------

hereto or of such participants or proposed participants, (iii) proposed
transferees of all or any portion of the Mortgage Loans and (iv) financial and
legal advisors for any of the parties described in (i), (ii) and (iii) above,
and other agents and representatives of the parties described in (i), (ii) and
(iii) above who need to know such information in connection with the
transactions contemplated hereby and except that the Buyer, or any successors
thereto, may disclose any facilities in place and/or may describe provisions of
this Agreement in the ordinary course of business. In addition, Buyer and Seller
shall be permitted to disclose information regarding this Agreement as required
for the enforcement of its terms or as required by law, regulatory requirements
or court order or discovery. In the event Seller determines that the Agreement
must be filed with the Securities and Exchange Commission pursuant to applicable
law, such filing may only be made after consultation with Buyer.

 

(h) The headings in this Agreement are for convenience of reference only and
shall not affect the interpretation or construction of this Agreement.

 

[Signature page follows]

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
set forth above.

 

LEHMAN BROTHERS BANK, FSB, as Buyer

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

AAMES INVESTMENT CORPORATION, as Seller

By:

 

/s/    JON D. VAN DEUREN

--------------------------------------------------------------------------------

Name:

  Jon D. Van Deuren

Title:

  Senior Vice President

AAMES CAPITAL CORPORATION, as Seller

By:

 

/s/    JON D. VAN DEUREN

--------------------------------------------------------------------------------

Name:

  Jon D. Van Deuren

Title:

  Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT I

 

Form of Confirmation Letter

 

(date)

 

[Aames Capital Corporation

350 South Grand Avenue

Los Angeles, California 90071

Attention:                                 ]

 

[Aames Investment Corporation

350 South Grand Avenue

Los Angeles, California 90071

Attention:                                 ]

 

Confirmation No.:                                         

 

Ladies/Gentlemen:

 

This letter confirms our agreement to purchase from you the Mortgage Loans
listed in Appendix I hereto, pursuant to the Master Repurchase Agreement
Governing Purchases and Sales of Mortgage Loans between us, dated as of
            , 2004 (the “Agreement”), as follows:

 

Purchase Date:     Mortgage Loans to be Purchased:   See Appendix I hereto.1
Aggregate Principal Amount of Purchased Mortgage Loans: Purchase Price:    
Pricing Rate:     Repurchase Date:     Repurchase Price:     Collateral Amount
Percentage with respect to Market Value: Collateral Amount Percentage with
respect to Securitization Value: Names and addresses for communications:

--------------------------------------------------------------------------------

1 Appendix I to Confirmation Letter will list Mortgage Loans.



--------------------------------------------------------------------------------

Buyer:

Lehman Brothers Bank, FSB

745 Seventh Avenue

New York, New York 10019

Attention: Central Funding Department

 

Seller:

[Aames Capital Corporation

350 South Grand Avenue

Los Angeles, California 90071

Attention: Michelle Treasure, Finance Department]

 

[Aames Investment Corporation

[address]

 

Attention:                         ]

 

LEHMAN BROTHERS BANK, FSB, as Buyer

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

Agreed and Acknowledged:

 

AAMES CAPITAL CORPORATION, as Seller

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

AAMES INVESTMENT CORPORATION, as Seller

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

2



--------------------------------------------------------------------------------

EXHIBIT II

 

Form of Custodial Delivery

 

On this              day of                     , 20     , [Aames Capital
Corporation] [Aames Investment Corporation] (“Seller”), as the Seller under that
certain Master Repurchase Agreement Governing Purchases and Sales of Mortgage
Loans, dated as of             , 2004 (the “Repurchase Agreement”) between the
Seller and Lehman Brothers Bank, FSB (“Buyer”), does hereby deliver to [Deutsche
Bank Americas Trust Company] (“Custodian”), as custodian under that certain
Custodial Agreement, dated as of December     , 2000, among Buyer, Seller and
Custodian the Mortgage Files with respect to the Mortgage Loans to be purchased
by Buyer pursuant to the Repurchase Agreement, which Mortgage Loans are listed
on the Mortgage Loan Schedule attached hereto and which Mortgage Loans shall be
subject to the terms of the Custodial Agreement on the date hereof.

 

With respect to the Mortgage Files delivered hereby, for the purposes of issuing
the Trust Receipt, the Custodian shall review the Mortgage Files to ascertain
delivery of the documents listed in Schedule 1 to the Custodial Agreement.

 

[The Mortgage Loans delivered hereby constitute Additional Loans delivered
pursuant to Section 4(a) of the Repurchase Agreement].][The Mortgage Loans
delivered hereby constitute substituted Collateral pursuant to Section 9(a) of
the Repurchase Agreement and are intended to be substituted for the Purchased
Mortgage Loans listed on the [schedule attached hereto][Request for Release of
Documents and receipt delivered herewith]. The Purchased Mortgage Loans to be
released shall be delivered to                     .]

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Repurchase Agreement or the Custodial Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Seller has caused its name to be signed hereto by its
officer thereunto duly authorized as of the day and year first above written.

 

[AAMES CAPITAL CORPORATION]

[AAMES INVESTMENT CORPORATION]

Seller

   

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

 

2



--------------------------------------------------------------------------------

EXHIBIT III

 

Form of Power of Attorney

 

“Know All Men by These Presents, that [Aames Capital Corporation] [Aames
Investment Corporation] (“Seller”), does hereby appoint Lehman Brothers Bank,
FSB (“Buyer”), its attorney-in-fact to act in Seller’s name, place and stead in
any way which Seller could do with respect to (i) the completion of the
endorsements of the Mortgage Notes and the Assignments of Mortgages, (ii) the
recordation of the assignments of Mortgages and (iii) the enforcement of the
Seller’s rights under the Mortgage Loans purchased by Buyer pursuant to an
Master Repurchase Agreement Governing Purchases and Sales of Mortgage Loans
dated as of             , 2004 between Seller and Buyer and to take such other
steps as may be necessary or desirable to enforce Buyer’s rights against such
Mortgage Loans, the related Mortgage Files and the Servicing Records to the
extent that Seller is permitted by law to act through an agent.

 

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OF SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER ON ITS
OWN BEHALF AND ON BEHALF OF SELLER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND
HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY
ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON
THE PROVISIONS OF THIS INSTRUMENT.

 

IN WITNESS WHEREOF Seller has caused this Power of Attorney to be executed and
the Seller’s seal to be affixed this              day of December, 2004.

 

[AAMES CAPITAL CORPORATION, as Seller]

[AAMES INVESTMENT CORPORATION, as Seller]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

(Seal)



--------------------------------------------------------------------------------

EXHIBIT IV

 

Opinion Of Seller’s Counsel

 

1. Seller is duly organized and validly existing as a corporation in good
standing under the laws of California and has power and authority to enter into
and perform its obligations under the Agreement and the Custodial Agreement.
Seller is duly qualified to do business and is in good standing in each
jurisdiction in which the character of the business transacted by it requires
such qualification and in which the failure so to qualify would have a material
adverse effect on the business, properties, assets or condition (financial or
other) of Seller and its Subsidiaries, considered as a whole.

 

2. The Agreement and the Custodial Agreement have each been duly authorized,
executed and delivered by Seller, and each constitutes a valid and legally
binding obligation of Seller enforceable against Seller in accordance with its
terms, subject, as to enforcement, to bankruptcy, insolvency, reorganization and
other laws of general applicability relating to or affecting creditors’ rights
generally and to general equity principles.

 

3. No consent, approval, authorization or order of any state or federal court or
government agency or body is required to be obtained by Seller for the
consummation of the transactions contemplated by the Agreement or the Custodial
Agreement.

 

4. The consummation of any of the transactions contemplated by the Agreement and
the Custodial Agreement will not conflict with, result in a breach of, or
constitute a default under the charter or bylaws of Seller or the terms of any
indenture or other agreement or instrument known to us to which Seller is party
or bound, or any order known to such counsel to be applicable to Seller or any
regulations applicable to Seller, of any state or federal court, regulatory
body, administrative agency, governmental body or arbitrator having jurisdiction
over Seller.

 

5. There is no pending or, to such counsel’s knowledge, threatened action, suit
or proceeding before any court or governmental agency, authority or body or any
arbitrator involving Seller or relating to the transactions contemplated by the
Agreement or the Custodial Agreement which, if adversely determined, would have
a material adverse effect on Seller.

 

6. The Agreement together with (a) the delivery of such related Mortgage Loans
to Custodian; (b) the endorsement of such Mortgage Loans in blank; and (c) the
delivery of the assignments of Mortgages related to the Mortgage Loans to the
Custodian in recordable form assigning such Mortgages to Custodian, creates a
valid, perfected security interest in such Mortgage Loans in favor of Buyer.



--------------------------------------------------------------------------------

EXHIBIT V

 

Representations and Warranties Regarding Mortgage Loans

 

The Seller represents and warrants to the Buyer that, with respect to each
Mortgage Loan sold in a Transaction hereunder, as of the related Purchase Date:

 

(a) Mortgage Loans as Described. The information set forth in the Mortgage Loan
Schedule is complete, true and correct and complies with the terms of the
Repurchase Agreement in all material respects.

 

(b) Payments Current Within 59 Days; Delinquency. The Mortgage Loan (i) together
with the other Purchased Mortgage Loans subject to Transactions, would not cause
the 30+ Delinquency Percentage for all Mortgage Loans to exceed 3% and (ii) is
not more than 59 days Delinquent.

 

(c) No Outstanding Charges. There are no defaults in complying with the terms of
the Mortgage, and all taxes, governmental assessments, insurance premiums,
water, sewer and municipal charges, leasehold payments or ground rents which
previously became due and owing have been paid, or an escrow of funds has been
established in an amount sufficient to pay for every such item which remains
unpaid and which has been assessed but is not yet due and payable. Seller has
not advanced funds, or induced, solicited or knowingly received any advance of
funds by a party other than the Mortgagor, directly or indirectly, for the
payment of any amount required under the Mortgage Loan, except for interest
accruing from the date of the Mortgage Note or date of disbursement of the
Mortgage Loan proceeds, whichever is greater, to the day which precedes by one
month the due date of the first installment of principal and interest.

 

(d) Original Terms Unmodified. The terms of the Mortgage Note and Mortgage have
not been impaired, waived, altered or modified in any respect, except by a
written instrument which has been recorded, if necessary to protect the
interests of Buyer and which has been delivered to Buyer or its designee
(including the Custodian). The substance of any such waiver, alteration or
modification has been approved by the title insurer, to the extent required by
the policy, and its terms are reflected on the Mortgage Loan Schedule. No
Mortgagor has been released, in whole or in part, except in connection with an
assumption agreement approved by the title insurer, and which assumption
agreement is included in the Mortgage File delivered to Buyer or its designee
(including the Custodian) and the terms of which are reflected in the Mortgage
Loan Schedule.

 

(e) No Defenses. The Mortgage Loan is not subject to any right of rescission,
set-off, counterclaim or defense, including without limitation the defense of
usury, nor will the operation of any of the terms of the Mortgage Note or the
Mortgage, or the exercise of any right thereunder, render either the Mortgage
Note or the Mortgage unenforceable, in whole or in part, or subject to any right
of rescission, set-off, counterclaim or defense, including without limitation
the defense of usury, and no such right of rescission, set-off, counterclaim or
defense has been asserted with respect thereto.



--------------------------------------------------------------------------------

(f) Insurance Policies in Effect. The fire and casualty insurance policy
covering the Mortgaged Property (1) affords (and will afford) sufficient
insurance against fire and such other risks as are usually insured against in
the broad form of extended coverage insurance from time to time available, as
well as insurance against flood hazards if the Mortgaged Property is an area
identified by the Federal Emergency Management Agency as having special flood
hazards; (2) is a standard policy of insurance for the locale where the
Mortgaged Property is located, is in full force and effect, and the amount of
the insurance is in the amount of the full insurable value of the Mortgaged
Property on a replacement cost basis or the unpaid balance of the Mortgage
Loans, whichever is less; (3) names (and will name) the present owner of the
Mortgaged Property as the insured; and (4) contains a standard mortgagee loss
payable clause in favor of Seller. All individual insurance policies with
respect to the Mortgage Loan are the valid and binding obligation of the insurer
and contain a standard mortgage clause naming Seller, its successors and
assigns, as Mortgagee. All premiums thereon have been paid. The Mortgage
obligates the Mortgagor thereunder to maintain all such insurance policies at
the Mortgagor’s cost and expense, and upon the Mortgagor’s failure to do so,
authorizes the holder of the Mortgage to obtain and maintain such insurance at
the Mortgagor’s cost and expense and to seek reimbursement therefor from the
Mortgagor.

 

(g) Compliance with Applicable Laws. Any and all requirements of any federal,
state or local law including, without limitation, usury, truth-in-lending, real
estate settlement procedures, consumer credit protection, equal credit
opportunity or disclosure laws applicable to the origination and servicing of
the Mortgage Loan have been complied with, and Seller shall maintain in its
possession, available for Buyer’s inspection, and shall deliver to Buyer upon
demand, evidence of compliance with all such requirements. No Purchased Mortgage
Loan is subject to the Home Ownership and Equity Protection Act of 1994.

 

(h) No Satisfaction of Mortgage. The Mortgage has not been satisfied, canceled,
subordinated or rescinded, in whole or in part, and the Mortgaged Property has
not been released from the lien of the Mortgage, in whole or in part, nor has
any instrument been executed that would effect any such release, cancellation,
subordination or rescission.

 

(i) Location and Type of Mortgaged Property. The Mortgaged Property is located
in the state identified in the Mortgage Loan Schedule and consists of a parcel
of real property with a detached single family residence erected thereon, or a
two- to four-family dwelling, or an individual condominium unit in a condominium
project, or an individual unit in a planned unit development and no residence or
dwelling is a mobile home or a manufactured dwelling (other than a mobile home
or a manufactured dwelling permanently affixed to real property). No portion of
the Mortgaged Property is used for commercial purposes (except for home
offices).

 

(j) Valid First or Second Lien. The Mortgage is a valid, subsisting and
enforceable first or second lien on the Mortgaged Property, including all
buildings on the Mortgaged Property and all installations and mechanical,
electrical, plumbing, heating and air conditioning systems located in or annexed
to such buildings, and all additions, alterations and replacements made at any
time with respect to the foregoing. The lien of the Mortgage is subject only to:

 

(i) the lien of current real property taxes and special assessments not yet due
and payable;

 

2



--------------------------------------------------------------------------------

(ii) covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording acceptable to mortgage
lending institutions generally and specifically referred to in the lender’s
title insurance policy delivered to the originator of the Mortgage Loan and (i)
referred to or otherwise considered in the appraisal made for the originator of
the Mortgage Loan or (ii) which do not adversely affect the appraised value of
the Mortgaged Property set forth in such appraisal;

 

(iii) in the case of a Mortgaged Property that is a condominium or an individual
unit in a planned unit development, liens for common charges permitted by
statute;

 

(iv) in the case where the Mortgage Loan is secured by a second mortgage lien on
the Mortgaged Property (and represented on the Mortgage Loan Schedule as such),
the lien of the First Mortgage; and

 

(v) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property.

 

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable first or second lien and first or second priority
security interest on the property described therein and Seller has full right to
pledge and assign the same to Buyer or its designee (including the Custodian).

 

(k) Validity of Mortgage Documents. The Mortgage Note and the Mortgage are
genuine, and each is the legal, valid and binding obligation of the maker
thereof enforceable in accordance with its terms, except as such enforcement may
be limited by bankruptcy, insolvency, reorganization, receivership, moratorium
or other similar laws relating to or affecting the rights of creditor’s
generally, and by general equity principles (regardless of whether such
enforcement is considered in a proceeding in equity or at law.) All parties to
the Mortgage Note and the Mortgage had legal capacity to enter into the Mortgage
Loan and to execute and deliver the Mortgage Note and the Mortgage, and the
Mortgage Note and the Mortgage have been duly and properly executed by such
parties. The Mortgagor is a natural person or living trust who is a party to the
Mortgage Note and the Mortgage in an individual or trustee capacity,
respectively.

 

(l) Full Disbursement of Proceeds. The proceeds of the Mortgage Loan have been
fully disbursed and there is no requirement for future advances thereunder, and
any and all requirements as to completion of any on-site or off-site improvement
and as to disbursements of any escrow funds therefor have been complied with,
except with respect to the proceeds of a Q-1 Loan; provided, that the Purchase
Price of such Q-1 Loan, together with the aggregate Purchase Price for all such
Q-1 Loans subject to then outstanding Transactions does not exceed 5% of the
aggregate Purchase Price for all Purchased Mortgage Loans subject to then
outstanding Transactions (after giving effect to the purchase of such Q-1 Loan).
All costs, fees and expenses incurred in making or closing the Mortgage Loan and
the recording of the Mortgage were paid, and the Mortgagor is not entitled to
any refund of any amounts paid or due under the Mortgage Note or Mortgage.

 

3



--------------------------------------------------------------------------------

(m) Ownership. Seller is the sole owner of record and holder of the Mortgage
Loan. The Mortgage Loan is not assigned or pledged except as provided in this
Agreement, and Seller has good and marketable title thereto, and has full right
to pledge and assign the Mortgage Loan to Buyer or its designee (including the
Custodian) free and clear of any encumbrance, equity, participation interest,
lien, pledge, charge, claim or security interest, and has full right and
authority subject to no interest or participation of, or agreement with, any
other party, to sell and assign each Mortgage Loan pursuant to this Agreement.

 

(n) Doing Business. All parties which have had any interest in the Mortgage
Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or, during the
period in which they held and disposed of such interest, were) (1) in compliance
with any and all applicable licensing requirements of the laws of the state
wherein the Mortgaged Property is located, and (2) organized under the laws of
such state, or (3) qualified to do business in such state, or (4) federal
savings and loan associations or national banks having principal offices in such
state, or (5) not doing business in such state.

 

(o) Loan-to-Value Ratio. The Mortgage Loans subject to Transactions do not have
a weighted average cumulative Loan-to-Value Ratio in excess of 85%. If a
Mortgage Loan has a Loan-to-Value Ratio greater than 90% and less than or equal
to 100%, the Purchase Price of such Mortgage Loan together with the Purchase
Price of Purchased Mortgage Loans secured by a first or a second lien on the
related Mortgaged Properties subject to then outstanding Transactions having a
Loan-to-Value Ratio greater than 90% and less than or equal to 100% does not
exceed the greater of (x) 10% of the aggregate Purchase Price for all Mortgage
Loans which are subject to then outstanding Transactions and (y) $25,000,000.
For purposes of this paragraph, the Loan-to-Value Ratio for A-MI loans is
reduced by the amount of coverage of Mortgage Insurance.

 

(p) Title Insurance. The Mortgage Loan is covered by an ALTA mortgage title
insurance policy or such other form of policy acceptable to FNMA or FHLMC,
issued by and constituting the valid and binding obligation of a title insurer
generally acceptable to prudent mortgage lenders that regularly originate or
purchase mortgage loans comparable to the Mortgage Loans for sale to prudent
investors in the secondary market that invest in mortgage loans such as the
Mortgage Loans and qualified to do business in the jurisdiction where the
Mortgaged Property is located, insuring Seller, its successors and assigns, as
to the first priority lien of the Mortgage in the case of a First Mortgage Loan
secured by a First Mortgage and the second priority lien of the Mortgage in the
case of a Mortgage Loan secured by a second lien on the related Mortgaged
Property, in the original principal amount of the Mortgage Loan. Seller is the
sole named insured of such mortgage title insurance policy, the assignment to
Buyer or the Custodian as assignee of Buyer of Seller’s interest in such
mortgage title insurance policy does not require the consent of or notification
to the insurer or the same has been obtained, and such mortgage title insurance
policy is in full force and effect and will be in full force and effect and
inure to the benefit of Buyer upon the consummation of the transactions
contemplated by this Agreement. No claims have been made under such mortgage
title insurance policy and no prior holder of the related Mortgage, including
Seller, has done, by act or omission, anything that would impair the coverage of
such mortgage title insurance policy.

 

4



--------------------------------------------------------------------------------

(q) No Defaults. Other than a payment default, there is no default, breach,
violation or event of acceleration existing under the Mortgage or the Mortgage
Note and no event which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a default, breach,
violation or event of acceleration, and neither Seller nor its predecessors have
waived any default, breach, violation or event of acceleration.

 

(r) No Mechanics’ Liens. There are no mechanics’ or similar liens or claims
which have been filed for work, labor or material (and no rights are outstanding
that under the law could give rise to such liens) affecting the Mortgaged
Property which are or may be liens prior to, or equal or coordinate with, the
lien of the Mortgage.

 

(s) Location of Improvements; No Encroachments. All improvements which were
considered in determining the appraised value of the mortgaged property lay
wholly within the boundaries and building restriction lines of the mortgaged
property and no improvements on adjoining properties encroach upon the mortgaged
property. No improvement located on or being part of the mortgaged property is
in violation of any applicable zoning law or regulation.

 

(t) Origination. The Mortgage Loan was originated by Seller, an affiliate of
Seller or by an originator not affiliated with the Seller licensed to originate
such Mortgage Loan. The documents, instruments and agreements submitted for loan
underwriting were not falsified and contain no untrue statement of material fact
or omit to state a material fact required to be stated therein or necessary to
make the information and statements therein not misleading.

 

(u) Customary Provisions. The Mortgage contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security provided thereby, including, (i) in the case of a Mortgage
designated as a deed of trust, by trustee’s sale, and (ii) otherwise by judicial
foreclosure. There is no homestead or other exemption available to a Mortgagor
which would interfere with the right to sell the Mortgaged Property at a
trustee’s sale or the right to foreclose the Mortgage.

 

(v) Occupancy of the Mortgaged Property. As of the related Purchase Date the
Mortgaged Property is capable of being lawfully occupied under applicable law.
All inspections, licenses and certificates required to be made or issued with
respect to all occupied portions of the Mortgaged Property and, with respect to
the use and occupancy of the same, including but not limited to certificates of
occupancy and fire underwriting certificates, have been made or obtained from
the appropriate authorities. Either that the Mortgagor represented at the time
of origination of the Mortgage Loan that the Mortgagor would occupy the
Mortgaged Property as the Mortgagor’s primary residence or second home or the
Mortgaged Property is capable of being occupied pursuant to terms that
approximate current standard market rental terms and rates.

 

(w) No Additional Collateral. The Mortgage Note is not and has not been secured
by any collateral except the lien of the corresponding Mortgage and the security
interest of any applicable security agreement or chattel mortgage referred to in
(j) above.

 

5



--------------------------------------------------------------------------------

(x) Deeds of Trust. In the event the Mortgage constitutes a deed of trust, a
trustee, duly qualified under applicable law to serve as such, has been properly
designated and currently so serves and is named in the Mortgage, and no fees or
expenses are or will become payable by Buyer to the trustee under the deed of
trust, except in connection with a trustee’s sale after default by the
Mortgagor.

 

(y) Acceptable Investment. Seller has no knowledge of any circumstances or
conditions with respect to the Mortgage, the Mortgaged Property, the Mortgagor
(other than the Mortgagor’s credit standing) that can reasonably be expected to
cause private institutional investors that regularly invest in subprime or high
loan-to-value mortgage loans similar to the Mortgage Loans to regard the
Mortgage Loan as an unacceptable investment or adversely affect the value or
marketability of the Mortgage Loan to other similar institutional investors.

 

(z) Purchase of Mortgage Documents. The Mortgage File and any other documents
required by Buyer to be delivered for the Mortgage Loan by Seller under this
Agreement have been delivered (or with respect to Wet Ink Mortgage Loans, will
be delivered within seven Business Days) to the Custodian. Seller is in
possession of a complete, true and accurate Mortgage File except for such
documents the originals of which have been delivered to the Buyer or its
designee (including the Custodian). Each of the documents and instruments
included in the Mortgage File is duly executed and in due and proper form and
each such document or instrument is in a form generally acceptable to prudent
institutional mortgage lenders that regularly originate and purchase subprime or
high loan-to-value mortgage loans.

 

(aa) Condominiums/Planned Unit Developments. If the Mortgaged Property is a
condominium unit or a planned unit development (other than a de minimus planned
unit development) such condominium or planned unit development project meets
Seller’s Underwriting Guidelines.

 

(bb) Transfer of Mortgage Loans. The assignment of Mortgage is in recordable
form and is acceptable for recording under the laws of the jurisdiction in which
the Mortgaged Property is located.

 

(cc) Due on Sale. The Mortgage contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Loan
in the event that the Mortgaged Property is sold or transferred without the
prior written consent of the Mortgagee thereunder.

 

(dd) No Buydown Provisions; No Graduated Payments or Contingent Interests. The
Mortgage Loan does not contain provisions pursuant to which monthly payments are
paid or partially paid with funds deposited in any separate account established
by Seller, the Mortgagor or anyone on behalf of the mortgagor, or paid by any
source other than the Mortgagor nor does it contain any other similar provisions
currently in effect which may constitute a “buydown” provision. The Mortgage
Loan is not a graduated payment mortgage loan and the Mortgage Loan does not
have a shared appreciation or other contingent interest feature.

 

(ee) Consolidation of Future Advances. Any future advances made prior to the
Purchase Date have been consolidated with the outstanding principal amount
secured by the

 

6



--------------------------------------------------------------------------------

Mortgage, and the secured principal amount, as consolidated, bears a single
interest rate and single repayment term. The lien of the Mortgage securing the
consolidated principal amount is expressly insured as having first or second
lien priority, as the case may be, by a title insurance policy or an endorsement
to the policy insuring the mortgagee’s consolidated interest. The consolidated
principal amount does not exceed the original principal amount of the Mortgage
Loan.

 

(ff) Mortgaged Property Undamaged. There is no proceeding pending or, to
Seller’s knowledge, threatened for the total or partial condemnation of the
Mortgaged Property. The Mortgaged Property is undamaged by waste, fire,
earthquake or earth movement, windstorm, flood, tornado or other casualty so as
to affect adversely the value of the Mortgaged Property as security for the
Mortgage Loan or the use for which the premises were intended.

 

(gg) Collection Practices; Escrow Deposits; Interest Rate Adjustments. The
origination and collection practices used with respect to the Mortgage Loan have
been in all respects in accordance with industry custom and practice, and have
been in all respects legal and proper. With respect to escrow deposits and
escrow payments, all such payments are in the possession of Seller and there
exist no deficiencies in connection therewith for which customary arrangements
for repayment thereof have not been made. All escrow payments have been
collected in full compliance with state and federal law. If an escrow of funds
has been established, it is not prohibited by applicable law and has been
established in an amount sufficient to pay for every item that remains unpaid
and has been assessed but is not yet due and payable. No escrow deposits or
escrow payments or other charges or payments due Seller have been capitalized
under the Mortgage or the Mortgage Note. All mortgage interest rate adjustments
have been made in strict compliance with state and federal law and the terms of
the related Mortgage Note. Any interest required to be paid pursuant to state
and local law has been properly paid and credited.

 

(hh) Conversion to Fixed Interest Rate. With respect to the aggregate
outstanding principal balance of the Mortgage Loans on the related Purchase
Date, no more than 50% of the Mortgage Notes contain a provision allowing the
Mortgagor to convert the Mortgage Note from an adjustable interest rate Mortgage
Note to a fixed interest rate Mortgage Note for the remaining term thereof all
in accordance with the terms of a rider to the related Mortgage Note.

 

(ii) Appraisal. The Mortgage File for each Mortgage Loan contains an appraisal
of the related Mortgaged Property signed prior to the approval of the Mortgage
Loan application by a qualified appraiser, duly appointed by the originator of
the Mortgage Loan, who had no interest, direct or indirect in the mortgaged
property or in any loan made on the security thereof, other than as an employee
of the lender, and whose compensation is not affected by the approval or
disapproval of the Mortgage Loan, and the appraisal and appraiser both satisfy
the requirements of Title XI of the Federal Institutions Reform, Recovery, and
Enforcement Act of 1989 and the regulations promulgated thereunder, all as in
effect on the date the Mortgage Loan was originated.

 

(jj) Servicemembers’ Civil Relief Act of 2003. The Mortgagor has not notified
Seller, and Seller has no knowledge of any relief requested or allowed to the
Mortgagor under the Servicemembers’ Civil Relief Act of 2003.

 

7



--------------------------------------------------------------------------------

(kk) Environmental Matters. To the best of Seller’s knowledge based on customary
residential mortgage industry practices the mortgaged Property is free from any
and all toxic or hazardous substances and there exists no violation of any
local, state or federal environmental law, rule or regulation.

 

(ll) Seller Origination. The Mortgage Loan was originated by Seller or an
Affiliate of Seller or was purchased and reunderwritten by Seller.

 

(mm) Balloon Mortgage Loans. Each Balloon Mortgage Loan has an original term of
not less than 7 years and which provides for level monthly payments based on a
thirty (30) year amortization schedule and a final Monthly Payment substantially
greater than the preceding Monthly Payments.

 

(nn) No Construction Loans. No Mortgage Loan is a construction loan or relates
to manufactured housing which is not permanently affixed to real property.

 

(oo) Selection by Seller. No Mortgage Loan was selected for inclusion under this
Agreement on any basis which was intended to have a material adverse effect on
Buyer.

 

(pp) Second Mortgages. With respect to each Mortgage Loan secured by a second
lien on the related Mortgaged Property:

 

(i) if the Loan-to-Value Ratio is higher than 70%, either the related first lien
does not provide for a balloon payment or the maturity date of each Mortgage
Loan with respect to which a first lien on the related Mortgaged Property
provides for a balloon payment is prior to the maturity date of the mortgage
loan relating to such first lien;

 

(ii) the related first lien on any Mortgaged Property with respect to which the
related Mortgage Loan secured by a second lien does not provide for negative
amortization;

 

(iii) either no consent for the Mortgage Loan secured by a second lien on the
related Mortgaged Property is required by the holder of the related first lien
or such consent has been obtained and is contained in the Mortgage File;

 

(iv) the related first lien is not held by an individual;

 

(v) the Purchase Price of such Mortgage Loan together with the Purchase Price of
Purchased Mortgage Loans subject to then outstanding Transactions secured by a
second lien on the related Mortgaged Properties does not exceed 10% of the
aggregate Purchase Price for all Mortgage Loans subject to then outstanding
Transactions.

 

(qq) CERCLA. To the best of the Seller’s knowledge, no Mortgaged Property was,
as of the Purchase Date or, with respect to Additional Loans or Substitute
Mortgage Loans, as of the related date of addition or substitution, located
within a one-mile radius of any site listed in the National Priorities List as
defined under the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, or on any similar state list of hazardous
waste sites which are known to contain any hazardous substance or hazardous
waste.

 

8



--------------------------------------------------------------------------------

(rr) No Bankruptcy of Mortgagor. None of the Mortgage Loans are subject to a
bankruptcy plan.

 

(ss) Conformance to Underwriting Standards. Each Mortgage Loan was underwritten
in accordance with the underwriting guidelines supplied to Buyer by Seller.

 

(tt) Qualified Mortgage. Each Mortgage Loan constitutes a “qualified mortgage”
within the meaning of Section 860G(a)(3) of the Code.

 

(uu) Balloon Loan Concentration. If the Mortgage Loan is a Balloon Loan, it,
together with the other Purchased Mortgage Loans which are Balloon Loans subject
to Transactions, constitutes less than 10% of the aggregate outstanding
Repurchase Price of all Purchased Mortgage Loans subject to Transactions.

 

(vv) No Short Maturity Balloon Loans. The Mortgage Loan is not a Balloon Loan
with a maturity date occurring within five years from its origination date of
the related Purchase Date.

 

(ww) Owner Occupied. In the event the Purchased Mortgage Loan relates to a
Mortgaged Property which is non-owner occupied, it, together with the other
Purchased Mortgage Loans subject to Transactions relating to Mortgaged
Properties which are non-owner occupied, does not exceed 20% of the aggregate
outstanding Repurchase Price of all Purchased Mortgage Loans subject to
Transactions.

 

(xx) Payment Terms. With respect to adjustable rate Mortgage Loans, following
any applicable initial fixed rate period of 2, 3 or 5 years, the mortgage
interest rate is adjusted annually or semi-annually on each interest rate
adjustment date to equal the index plus the gross margin, rounded up or down to
the nearest 1/8%, subject to the mortgage interest rate cap. With respect to
fixed rate Mortgage Loans, the mortgage note is payable each month in equal
monthly installments of principal and interest. With respect to adjustable rate
Mortgage Loans, installments of interest are subject to change due to the
adjustments to the mortgage interest rate on each interest rate adjustment date,
with interest calculated and payable in arrears, sufficient to amortize the
Mortgage Loan fully by the stated maturity date, over an original term of not
more than thirty years from commencement of amortization.

 

(yy) Securitization Standards. Each of the Mortgage Loans conforms to the then
current standards of securitization applicable to similar assets as determined
in the reasonable judgment of Buyer.

 

(zz) Wet Ink Mortgage Loans. The Purchase Price of a Wet Ink Mortgage Loan
together with the Purchase Price of Purchased Mortgage Loans which are Wet Ink
Mortgage Loans does not exceed, during the period beginning on the third from
last Business Day of each calendar month, through and including the seventh
Business Day of the next succeeding calendar month, $125,000,000 and, at all
other times, $100,000,000; provided that such amounts referred to above in this
clause (zz) shall be reduced to $75,000,000 and $50,000,000, respectively, in
the event that the AIC has cash, Cash Equivalents and unused borrowing capacity
on unencumbered assets that could be drawn against (taking into account required
haircuts) under committed warehouse and repurchase facilities in an amount less
than $65,000,000.

 

9



--------------------------------------------------------------------------------

(aaa) A-MI Loan Concentration. If the Mortgage Loan is an A-MI Loan, it,
together with the other Purchased Mortgage Loans which are A-MI Loans subject to
the Transactions, constitutes the lesser of (i) 20% of the aggregate outstanding
Repurchase Price of all Purchased Mortgage Loans subject to the Transactions or
(ii) $65,000,000.

 

(bbb) Mortgage Loans Purchased Through Clean-up Calls of Affiliate
Securitizations. The Purchase Price of Mortgage Loans subject to then
outstanding Transactions which Mortgage Loans have been purchased by the Seller
through clean-up calls of securitizations of Affiliates of the Seller and are
Delinquent for 29 or fewer days does not exceed $20,000,000. No Mortgage Loans
subject to then outstanding Transactions which Mortgage Loans have been
purchased by the Seller through clean-up calls of securitizations of Affiliates
of the Seller are Delinquent for 30 or more days. Seller acknowledges and agrees
that in determining the Market Value of any Mortgage Loans subject to then
outstanding Transactions which were purchased by the Seller through clean-up
calls of securitizations of Affiliates of the Seller, the Buyer may in its sole
and absolute discretion determine the Market Value of such Mortgage Loans
separate and apart from the Market Value of any other Mortgage Loans.

 

(ccc) Non-Eligible Mortgage Loans. No Mortgage Loan (w) is classified as a “high
cost” loan under the Home Ownership and Equity Protection Act of 1994 or “high
cost,” “threshold,” or “predatory” loans under any other applicable state,
federal or local law, (x) is a “stated income” Mortgage Loan to a Mortgagor with
a credit rating of “C” or lower or (y) is a cash-out refinancing secured by a
Mortgaged Property located in Texas. None of the proceeds of the Mortgage Loan
were used to finance single-premium credit life insurance policies. Each
Mortgage Loan at the time it was made complied in all material respects with
applicable local, state, and federal laws, including, but not limited to, all
applicable predatory and abusive lending laws.

 

(ddd) Compliance with Anti-Money Laundering Laws. With respect to each Mortgage
Loan, Seller has complied with all applicable anti-money laundering laws and
regulations, including the USA Patriot Act of 2001 (collectively, the
“Anti-Money Laundering Laws”); Seller has established an anti-money laundering
compliance program as required by the Anti-Money Laundering Laws, has conducted
the requisite due diligence in connection with the origination of each Mortgage
Loan for purposes of the Anti-Money Laundering Laws, including with respect to
the legitimacy of the applicable Mortgagor and the origin of the assets used by
the said Mortgagor to purchase the property in question, and maintains, and will
maintain, sufficient information to identify the applicable Mortgagor for
purposes of the Anti-Money Laundering Laws;

 

(eee) Lost Instrument Affidavits. In the event any Mortgage File contains a lost
note affidavit in lieu of a Mortgage Note, such lost note affidavit, when
assigned, will be sufficient to effect the transfer of title to the related
Mortgage Loan, without the need for a judicial proceeding, administrative
action, court or regulatory order, or similar action or order.

 

(fff) Credit Reporting. For each Mortgage Loan, Seller or its designee has
accurately and fully furnished, in accordance with the Fair Credit Reporting Act
and its implementing regulations, accurate and complete information (e.g.,
favorable and unfavorable) on its borrower credit files to one of the following
credit repositories: Equifax Credit Information Services, Inc., Trans Union, LLC
and Experian Information Solution, Inc.

 

10



--------------------------------------------------------------------------------

(ggg) Georgia Mortgage Loan. No Mortgage Loan originated between October 1, 2002
and March 7, 2003 (both inclusive) and secured by a Mortgaged Property located
in the State of Georgia is a “home loan” and is either a “covered” or “high cost
loan” as defined in the Georgia Fair Lending Act, as amended. No Mortgage Loan
originated after March 7, 2003 and secured by a Mortgaged Property located in
the State of Georgia is a “home loan” and is a “high cost loan” as defined in
the Georgia Fair Lending Act, as amended.

 

It is understood and agreed that the representations and warranties set forth in
this Exhibit V shall survive delivery of the respective Mortgage Files to the
Custodian on behalf o Buyer.

 

11